Exhibit 10.1

 

LEASE AGREEMENT BETWEEN

 

WHMNY REAL ESTATE LIMITED PARTNERSHIP,

 

AS LANDLORD, AND

 

EARTHLINK, INC.,

 

AS TENANT

 

DATED SEPTEMBER 19, 2005

 

PASADENA, CALIFORNIA

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.

Definitions and Basic Provisions

 

 

 

 

 

2.

Lease Grant

 

 

 

 

 

3.

Tender of Possession

 

 

 

 

 

4.

Rent

 

 

(a)

Payment

 

 

(b)

Operating Costs; Taxes

 

 

 

 

5.

Delinquent Payment; Handling Charges

 

 

 

 

 

6.

Intentionally Omitted

 

 

 

 

 

7.

Landlord’s Obligations

 

 

(a)

Landlord’s Maintenance Obligations

 

 

(b)

Landlord’s Right to Perform Tenant’s Obligations

 

 

(c)

Tenant’s Right to Perform Landlord’s Obligations

 

 

 

 

 

8.

Improvements; Alterations; Repairs; Maintenance

 

 

(a)

Improvements; Alterations

 

 

(b)

Repairs; Maintenance

 

 

(c)

Performance of Work

 

 

(d)

Mechanic’s Liens

 

 

(e)

Janitorial Services

 

 

(f)

Utilities

 

 

(g)

Security Services

 

 

 

 

 

9.

Use

 

 

 

 

 

 

10.

Assignment and Subletting

 

 

(a)

Transfers

 

 

(b)

Consent Standards

 

 

(c)

Request for Consent

 

 

(d)

Conditions to Consent

 

 

(e)

Attornment by Subtenants

 

 

(f)

Cancellation

 

 

(g)

Additional Compensation

 

 

(h)

Permitted Transfers

 

 

 

 

 

11.

Insurance; Waivers; Subrogation; Indemnity

 

 

(a)

Tenant’s Insurance

 

 

(b)

Landlord’s Insurance

 

 

(c)

No Subrogation; Waiver of Property Claims

 

 

(d)

Indemnity

 

 

 

 

 

12.

Subordination; Attornment; Notice to Landlord’s Mortgagee

 

 

(a)

Subordination

 

 

(b)

Attornment

 

 

(c)

Notice to Landlord’s Mortgagee

 

 

(d)

Landlord’s Mortgagee’s Protection Provisions

 

 

 

 

 

13.

Rules and Regulations

 

 

 

 

 

14.

Condemnation

 

 

(a)

Total Taking

 

 

(b)

Partial Taking - Tenant’s Rights

 

 

(c)

Partial Taking - Landlord’s Rights

 

 

--------------------------------------------------------------------------------


 

 

(d)

Temporary Taking

 

 

(e)

Award

 

 

 

 

 

15.

Fire or Other Casualty

 

 

(a)

Repair Estimate

 

 

(b)

Tenant’s Rights

 

 

(c)

Landlord’s Rights

 

 

(d)

Repair Obligation

 

 

(e)

Waiver of Statutory Provisions

 

 

(f)

Abatement of Rent

 

 

 

 

 

16.

Personal Property Taxes

 

 

 

 

 

17.

Events of Default

 

 

(a)

Payment Default

 

 

(b)

Estoppel

 

 

(c)

Insurance

 

 

(d)

Mechanic’s Liens

 

 

(e)

Other Defaults

 

 

(f)

Insolvency

 

 

 

 

 

18.

Remedies

 

 

(a)

Termination of Lease

 

 

(b)

Enforcement of Lease

 

 

(c)

Sublessees of Tenant

 

 

(d)

Efforts to Relet

 

 

(e)

Suspension of Services

 

 

 

 

 

19.

Payment by Tenant; Non-Waiver; Cumulative Remedies

 

 

(a)

Payment by Tenant

 

 

(b)

No Waiver

 

 

(c)

Cumulative Remedies

 

 

 

 

 

20.

Tenant Acknowledgements

 

 

 

 

 

21.

Surrender of Premises

 

 

 

 

 

22.

Holding Over

 

 

 

 

 

23.

Certain Rights Reserved by Landlord

 

 

(a)

Building Operations

 

 

(b)

Prospective Purchasers and Lenders

 

 

(c)

Prospective Tenants

 

 

 

 

 

24.

Landlord Default

 

 

 

 

 

25.

Miscellaneous

 

 

(a)

Landlord Transfer

 

 

(b)

Landlord’s Liability

 

 

(c)

Force Majeure

 

 

(d)

Brokerage

 

 

(e)

Estoppel Certificates

 

 

(f)

Notices

 

 

(g)

Separability

 

 

(h)

Amendments; Binding Effect; No Electronic Records

 

 

(i)

Quiet Enjoyment

 

 

(j)

No Merger

 

 

(k)

No Offer

 

 

(1)

Entire Agreement

 

 

(m)

Waiver of Jury Trial

 

 

(n)

Governing Law

 

 

--------------------------------------------------------------------------------


 

 

(o)

Recording

 

 

(p)

Water or Mold Notification

 

 

(q)

Joint and Several Liability

 

 

(r)

Financial Reports

 

 

(s)

Landlord’s Fees

 

 

(t)

Attorneys’ Fees

 

 

(u)

Telecommunications

 

 

(v)

Confidentiality

 

 

(w)

Authority

 

 

(x)

Hazardous Materials

 

 

(y)

Parking

 

 

(z)

List of Exhibits

 

 

(aa)

Consent and Approval Standards

 

 

(bb)

Damages

 

 

(cc)

Compliance With Laws

 

 

 

 

 

26.

Renewal Option

 

 

 

 

 

27.

Right to Terminate

 

 

--------------------------------------------------------------------------------


 

LIST OF DEFINED TERMS

 

Additional Rent

 

Affiliate

 

Base Tax Year

 

Basic Lease Information

 

Basic Rent

 

Building

 

Building’s Structure

 

Building’s Systems

 

Casualty

 

Commencement Date

 

Complex

 

Damage Notice

 

Default Rate

 

Event of Default

 

Expense Stop

 

GAAP

 

Generator Space

 

Hazardous Materials

 

including

 

Initial Liability Insurance Amount

 

Land

 

Landlord

 

Landlord’s Mortgagee

 

Law

 

Laws

 

Lease

 

Letter of Credit

 

Loss

 

Mortgage

 

Operating Costs

 

Operating Costs and Tax Statement

 

Parking Area

 

Permitted Transfer

 

Permitted Transferee

 

Permitted Use

 

Premises

 

Prevailing Rental Rate

 

Primary Lease

 

Prior Lease

 

Project

 

Rent

 

Repair Period

 

Taking

 

Tangible Net Worth

 

Taxes

 

Telecommunications Services

 

Tenant

 

Tenant Party

 

Tenant’s Off-Premises Equipment

 

Tenant’s Proportionate Share

 

Term

 

Transfer

 

 

--------------------------------------------------------------------------------


 

LEASE

 

This Lease Agreement (this “Lease”) is entered into as of September 19, 2005,
between WHMNY REAL ESTATE LIMITED PARTNERSHIP, a Delaware limited partnership
(“Landlord”), and EARTHLINK, INC., a Delaware corporation (“Tenant”).

 

1.             Definitions and Basic Provisions.  The definitions and basic
provisions set forth in the Basic Lease Information (the “Basic Lease
Information”) executed by Landlord and Tenant contemporaneously herewith are
incorporated herein by reference for all purposes.  Additionally, the following
terms shall have the following meanings when used in this Lease: “Affiliate”
means any person or entity which, directly or indirectly, through one or more
intermediaries, controls, is controlled by, or is under common control with the
party in question; “Building’s Structure” means the Building’s exterior walls,
roof, elevator shafts, footings, foundations, structural portions of
load-bearing walls, structural floors and subfloors, and structural columns and
beams; “Building’s Systems” means the Building’s base building HVAC,
life-safety, plumbing, electrical, elevator and mechanical systems, but excludes
those portions of such systems which were installed by Tenant or specifically
for Tenant; “including” means including, without limitation; “Laws” means all
federal, state, and local laws, ordinances, rules and regulations, all court
orders, governmental directives, and governmental orders and all interpretations
of the foregoing, and all restrictive covenants affecting the Project, and “Law”
means any of the foregoing; “Generator Space” means the separate structure
housing the electrical generators for the Building, it being acknowledged that
all of the provisions of this Lease applicable to the Premises shall be
applicable to the Generator Space except as otherwise provided herein; “Tenant’s
Off-Premises Equipment” means any of Tenant’s equipment or other property that
may be located on or about the Project (other than inside the Premises)
including the generators, chiller, UPS system, electrical switch, batteries and
control systems located in the Generator Space, and all related improvements
connecting said equipment to the Building; and “Tenant Party” means any of the
following persons: Tenant; any assignees claiming by, through, or under Tenant;
any subtenants claiming by, through, or under Tenant; and any of their
respective agents, contractors, employees, licensees, guests and invitees.

 

2.             Lease Grant.  Subject to the terms of this Lease, Landlord leases
to Tenant, and Tenant leases from Landlord, the Premises.

 

3.             Tender of Possession.  Tenant is currently in possession of the
Premises pursuant to that certain lease dated September 26, 1996, between
Landlord’s predecessor in interest and Tenant, as amended (the “Prior Lease”).
 As the existing tenant of the Premises, Tenant shall be deemed to have accepted
the Premises in their existing “AS-IS” condition as of the Commencement Date
except as otherwise provided in Exhibit D attached hereto and Tenant
acknowledges that the Premises are suitable for the Permitted Use.  From and
after the Commencement Date, Tenant’s continued occupancy of the Premises shall
be governed by the terms of this Lease.  As of the date hereof, neither Landlord
nor Tenant has, to its knowledge, any claims, counterclaims, set-offs or
defenses against the other arising out of the Prior Lease or in any way relating
thereto or arising out of any other transaction between Landlord and Tenant. 
Landlord and Tenant further agree that effective as of the Commencement Date,
the Prior Lease shall be deemed terminated and neither Landlord nor Tenant shall
have any further rights or obligations to the other accruing under the Prior
Lease after the Commencement Date, but all obligations under the Prior Lease
accruing prior to the Commencement Date shall survive the termination of the
Prior Lease, including reconciliation of Operating Costs and Taxes for the
period January 1, 2005 through June 30, 2005, which reconciliation shall be
performed in accordance with the terms of the Prior Lease.

 

4.             Rent.

 

(a)           Payment.  Tenant shall timely pay to Landlord Rent, without
notice, demand, deduction or set off (except as otherwise expressly provided
herein), by good and sufficient check drawn on a national banking association at
Landlord’s address provided for in this Lease or as otherwise specified by
Landlord and shall be accompanied by all applicable state and local sales or use
taxes.  Basic Rent, adjusted as herein provided, shall be payable monthly in
advance.  Basic Rent shall be payable on the first day of each month in
accordance with the Basic Rent schedule set forth in the Basic Lease
Information.  Payments of Basic Rent for any fractional calendar month at the
end of the Term shall equal the product of 1/365 of the annual Basic Rent in
effect during the partial

 

1

--------------------------------------------------------------------------------


 

month and the number of days in the partial month and shall be due on the first
day of such month.  Tenant shall pay Additional Rent at the same time and in the
same manner as Basic Rent.

 

(b)           Operating Costs; Taxes.  Commencing January 1, 2007, Tenant shall
pay to Landlord the amount (per each rentable square foot in the Premises)
(“Additional Rent”) by which the annual Operating Costs (defined below) per
rentable square foot in the Building exceed the Expense Stop (per rentable
square foot in the Building).  Landlord may make a good faith estimate of the
Additional Rent to be due by Tenant for any calendar year or part thereof during
the Term.  During each calendar year or partial calendar year of the Term (after
the base year, if the Expense Stop is calculated on a base year basis), Tenant
shall pay to Landlord, in advance concurrently with each monthly installment of
Basic Rent, an amount equal to the estimated Additional Rent for such calendar
year or part thereof divided by the number of months therein.  From time to
time, Landlord may estimate and re-estimate the Additional Rent to be due by
Tenant and deliver a copy of the estimate or re-estimate to Tenant, but Landlord
may re-estimate Additional Rent no more than once in any calendar year.
 Thereafter, the monthly installments of Additional Rent payable by Tenant shall
be appropriately adjusted in accordance with the estimations so that, by the end
of the calendar year in question, Tenant shall have paid all of the Additional
Rent as estimated by Landlord.  Any amounts paid based on such an estimate shall
be subject to adjustment as herein provided when actual Operating Costs are
available for each calendar year.

 

(1)           The term “Operating Costs” means all expenses and disbursements
(subject to the limitations set forth below) that Landlord incurs in connection
with the ownership, operation, and maintenance of the Project, determined in
accordance with customary real estate industry accounting practices consistently
applied, including the following costs: (A) wages and salaries of all on-site
employees at or below the grade of building manager or its equivalent engaged in
the operation or maintenance of the Project (together with Landlord’s reasonable
allocation of expenses of off-site employees at or below the grade of building
manager or its equivalent to the extent such off-site employees perform services
in connection with the operation or maintenance of the Project), including
taxes, insurance and benefits relating thereto; (B) all supplies and materials
used in the operation, maintenance, repair, and replacement of the Project;
(C) costs for improvements made to the Project which, although capital in
nature, are expected to reduce the normal operating costs (including all utility
costs) of the Project, as amortized using the interest rate then announced by
Bank of America or, if Bank of America ceases to exist or ceases to publish such
rate, the rate then announced by the largest (as measured by deposits) chartered
bank operating in California, as its “prime rate” or “reference rate” over the
time period reasonably estimated by Landlord to recover the costs thereof and
limited to the estimated savings in Operating Costs, as well as capital
improvements made in order to comply with any Law hereafter promulgated by any
governmental authority or any interpretation hereafter rendered with respect to
any existing Law, as amortized using the interest rate then announced by Bank of
America or, if Bank of America ceases to exist or ceases to publish such rate,
the rate then announced by the largest (as measured by deposits) chartered bank
operating in California, as its “prime rate” or “reference rate” over the useful
economic life of such improvements as determined in accordance with customary
real estate industry accounting practices consistently applied; (D) insurance
expenses; (E) repairs, replacements, and general maintenance of the Project; and
(F) service, maintenance and management contracts with independent contractors
for the operation, maintenance, management, repair or replacement of the
Project.  If the Building is part of a multi-building office complex (the
“Complex”).  Operating Costs and Taxes for the Complex may be equitably prorated
among the Project and the other buildings of the Complex, as reasonably
determined by Landlord.

 

For purposes of this Lease, Operating Costs shall not include the following:

 

a.             Costs of repair or replacement, in excess of commercially
reasonable deductibles, incurred by reason of fire or other casualty that are
covered or should have been covered by insurance had Landlord complied with the
insurance requirements imposed upon Landlord under the terms of this Lease, or
exercise of the right of eminent domain.

 

b.             Leasing commissions, advertising and other promotional costs and
expenses, attorneys’ fees, costs and disbursements and other expenses incurred
in negotiating or executing leases or in resolving disputes with other tenants,
other occupants, or other prospective tenants or occupants of the Building or
any portion

 

2

--------------------------------------------------------------------------------


 

thereof, collecting rents or otherwise enforcing leases of other tenants of the
Building or any portion thereof.

 

c.             Any capital improvement items except as set forth in
Section 4(b)(l)(C) above.

 

d.             Depreciation and amortization of loans.

 

e.             Costs and expenses incurred by Landlord for which Landlord is
actually reimbursed by parties other than tenants of the Building, including,
without limitation, insurance proceeds.

 

f.              Costs and expenses attributable to the correction of any
construction defects in the initial construction of the Building.

 

g.             Finance and debt service costs for the Building or any portion
thereof and rental under any ground lease or leases for the Building or any
portion thereof.

 

h.             Landlord’s general overhead except as it relates to the
operation, management, maintenance and repair of the Building.

 

i.              Costs and expenses for items and services for which Tenant
reimburses Landlord or pays third persons, to the extent of such reimbursement
or payment.

 

j.              Costs, fines or penalties incurred due to violations by Landlord
of any governmental rule or authority, other than any such cost, fine or penalty
(not otherwise paid by Tenant) incurred due to any violation caused by any act
or omission of Tenant, its employees or agents.

 

k.             Costs of management fees (including reimbursables and other
related costs) to the extent they exceed comparable fees incurred in comparable
office buildings in the area.

 

1.             Costs of wages, salaries, or other compensation paid to any
executive employees of Landlord above the grade of “Project Manager” or paid to
employees of Landlord who are not employed full time, on site at the Building;
provided, however, if an employee of Landlord works on several buildings,
including the Building, the costs and expenses incurred in connection with such
employee shall be equitably allocated among such buildings by Landlord in
accordance with reasonable and consistent criteria.

 

m.            Costs and expenses incurred in leasing air conditioning systems,
elevators or other equipment ordinarily considered to be of a capital nature.

 

n.             Costs and expenses for the removal or encapsulation of asbestos
or other hazardous or toxic substances brought into the Building by Landlord in
violation of Laws.

 

o.             Any expenses for repairs or maintenance which are covered by
warranties and service contracts, to the extent such maintenance and repairs are
made at no cost to Landlord.

 

p.             Any costs representing any amount paid for services and materials
(including overhead and profit increments) to a related person, firm, or entity
to the extent such amount exceeds the amount that would be paid for such
services or materials at the then existing market rates to an unrelated person,
firm or entity.

 

q.             If any taxes paid by Landlord and previously included in
Operating Costs are refunded, Landlord shall promptly pay Tenant an amount equal
to the amount of such refund (less the reasonable expenses incurred by Landlord
in obtaining such refund) multiplied by Tenant’s share in effect for the period
to which such refund relates.

 

r.              The cost of overtime or other expenses incurred by Landlord in
curing its defaults.

 

3

--------------------------------------------------------------------------------


 

s.             Any amounts payable by Landlord which constitutes a fine or
penalty, including interest or penalties for any late payment.

 

t.              Repairs,  alterations, and general maintenance paid by proceeds
of insurance and repairs necessitated by Landlord’s violations of law in effect
as of the date of this Lease.

 

u.             Repairs, alterations, and general maintenance necessitated by the
gross negligence or willful misconduct of Landlord or its agents, employees, or
contractors.

 

v.             Taxes which are not properly allocable to the site on which the
Building is located.

 

w.            Any expenses, costs or accruals related to portions of the Complex
other than the Building, except to the extent such expenses costs or accruals
are properly allocated to the Building.

 

x.             Charitable contributions of Landlord.

 

y.             Any other expense which under customary real estate industry
accounting practices consistently applied would not be considered to be a normal
Operating Cost.

 

z.             If the Expense Stop is calculated on a base year basis, Operating
Costs for the base year only shall not include market-wide labor-rate increases
due to extraordinary circumstances, including boycotts and strikes; utility rate
increases due to extraordinary circumstances, including conservation surcharges,
boycotts, embargos or other shortages; or amortized costs relating to capital
improvements.

 

(2)           Commencing January 1, 2007, Tenant shall also pay Tenant’s
Proportionate Share of any increase in Taxes for each year and partial year
falling within the Term over the Taxes for the Base Tax Year.  Tenant shall pay
Tenant’s Proportionate Share of Taxes in the same manner as provided above for
Tenant’s Proportionate Share of Operating Costs. “Taxes” means taxes,
assessments, and governmental charges or fees whether federal, state, county or
municipal, and whether they be by taxing districts or authorities presently
taxing or by others, subsequently created or otherwise, and any other taxes and
assessments (including non-governmental assessments for common charges under a
restrictive covenant or other private agreement that are not treated as part of
Operating Costs) now or hereafter attributable to the Project (or its
operation), excluding, however, penalties and interest thereon and federal and
state taxes on income (if the present method of taxation changes so that in lieu
of or in addition to the whole or any part of any Taxes, there is levied on
Landlord a capital tax directly on the rents received therefrom or a franchise
tax, assessment, or charge based, in whole or in part, upon such rents for the
Project, then all such taxes, assessments, or charges, or the part thereof so
based, shall be deemed to be included within the term “Taxes” for purposes
hereof).  Taxes shall include the reasonable actual costs of consultants
retained in an effort to lower taxes and all costs incurred in disputing any
taxes or in seeking to lower the tax valuation of the Project.  For property tax
purposes, Tenant waives all rights to protest or appeal the appraised value of
the Premises, as well as the Project, and all rights to receive notices of
reappraisement.

 

(3)           By April 1 of each calendar year, or as soon thereafter as
practicable, Landlord shall furnish to Tenant a statement of Operating Costs for
the previous year, in each case adjusted as provided in Section 4(b)(4), and of
the Taxes for the previous year (the “Operating Costs and Tax Statement”).  If
Tenant’s estimated payments of Operating Costs or Taxes under this
Section 4(b) for the year covered by the Operating Costs and Tax Statement
exceed Tenant’s Proportionate Share of such items as indicated in the Operating
Costs and Tax Statement, then Landlord shall promptly credit or reimburse Tenant
for such excess; likewise, if Tenant’s estimated payments of Operating Costs or
Taxes under this Section 4(b) for such year are less than Tenant’s Proportionate
Share of such items as indicated in the Operating Costs and Tax Statement, then
Tenant shall promptly pay Landlord such deficiency.  Notwithstanding the
foregoing, in the event that Landlord fails to deliver to Tenant such Operating
Costs and Tax Statement on or before December 31 of the following year with
respect to Operating Costs and

 

4

--------------------------------------------------------------------------------


 

Taxes actually billed to Landlord during the previous year, Landlord shall waive
its right to collect any such deficiency in the payment of such Operating Costs
and Taxes.

 

(4)           With respect to any calendar year or partial calendar year in
which the Building is not occupied to the extent of 100% of the rentable area
thereof, the Operating Costs for such period which vary with the occupancy of
the Building shall, for the purposes hereof, be increased to the amount which
would have been incurred had the Building been occupied to the extent of 100% of
the rentable area thereof.

 

(5)           Provided no Event of Default then exists, after receiving an
annual Operating Costs and Tax Statement and giving Landlord 30 days’ prior
written notice thereof, Tenant may inspect Landlord’s records relating to
Operating Costs and Taxes for the period of time covered by such Operating Costs
and Tax Statement in accordance with the following provisions.  If Tenant fails
to object to the calculation of Operating Costs and Taxes on an annual Operating
Costs and Tax Statement within 90 days after the statement has been delivered to
Tenant, or if Tenant fails to conclude its inspection within 180 days after the
statement has been delivered to Tenant, then Tenant shall have waived its right
to object to the calculation of Operating Costs and Taxes for the year in
question and the calculation of Operating Costs and Taxes set forth on such
statement shall be final.  Tenant’s inspection shall be conducted where Landlord
maintains its books and records (which shall be in Southern California), shall
not unreasonably interfere with the conduct of Landlord’s business, and shall be
conducted only during business hours reasonably designated by Landlord. 
Landlord will reasonably cooperate, consistent with customary real estate
industry practices for institutional landlords, with Tenant’s conduct of such
audit.  Tenant shall pay the cost of such inspection, unless the total Operating
Costs and Taxes for the period in question is determined to be overstated by
more than 4% in the aggregate, in which case Landlord shall pay the inspection
cost (not to exceed the amount Tenant was overcharged for the period in
question).  Tenant may not conduct an inspection more than once during any
calendar year.  Unless Landlord disputes the results of such inspection, if such
inspection reveals that an error was made in the Operating Costs or Taxes
previously charged to Tenant, then Landlord shall refund to Tenant any
overpayment of any such costs, or Tenant shall pay to Landlord any underpayment
of any such costs, as the case may be, within 30 days after notification
thereof.  If Landlord disputes the results of such inspection, such dispute
shall be submitted to expedited, binding arbitration in accordance with the
rules of the American Arbitration Association.  Tenant shall maintain the
results of each such inspection confidential and shall not be permitted to use
any third party to perform such inspections, other than an independent firm of
certified public accountants (1) reasonably acceptable to Landlord, (2) which is
not compensated on a contingency fee basis or in any other manner which is
dependent upon the results of such inspection (and Tenant shall deliver the fee
agreement or other similar evidence of such fee arrangement to Landlord upon
request), and (3) which agrees with Landlord in writing to maintain the results
of such inspection confidential.  Nothing in this Section 4(b)(5) shall be
construed to limit, suspend or abate Tenant’s obligation to pay Rent when due,
including Additional Rent.

 

5.             Delinquent Payment; Handling Charges.  All past due payments
required of Landlord or Tenant hereunder shall bear interest from the date due
until paid at the lesser of ten percent per annum or the maximum lawful rate of
interest (such lesser amount is referred to herein as the “Default Rate”);
additionally, Landlord, in addition to all other rights and remedies available
to it, may charge Tenant a fee equal to five percent of the delinquent payment
to reimburse Landlord for its cost and inconvenience incurred as a consequence
of Tenant’s delinquency.  In no event, however, shall the charges permitted
under this Section 5 or elsewhere in this Lease, to the extent they are
considered to be interest under applicable Law, exceed the maximum lawful rate
of interest.  Notwithstanding the foregoing, the late fee referenced above shall
not be charged with respect to the first two occurrences (but not any subsequent
occurrence) during any 12-month period that Tenant fails to make payment when
due, until five days after Landlord delivers written notice of such delinquency
to Tenant.

 

6.             Intentionally Omitted.

 

5

--------------------------------------------------------------------------------


 

7.             Landlord’s Obligations.

 

(a)           Landlord’s Maintenance Obligations.  Subject to the provisions of
Section 4(b), Landlord’s maintenance obligations are limited to the repair and
replacement of the Building’s Structure, the Building’s Systems, including the
three (3) one hundred twenty ton HVAC units on the roof of the Building, and
maintenance and repair of the common areas of the Project (including parking
areas and landscaping) and Landlord shall keep the Building’s Structure and
common areas of the Project in good order and repair.  Landlord shall not be
responsible for (1) any such work until Tenant notifies Landlord of the need
therefor in writing or (2) alterations to the Building’s Structure required by
applicable law as a result of the nature of Tenant’s use of the Premises (which
alterations shall be Tenant’s responsibility).  Further, at such time as
Landlord determines that replacement of the Building roof is required, Landlord
shall replace the roof at Landlord’s sole cost.  Such roof replacement shall be
coordinated with Tenant so as to minimize any disturbance of Tenant’s operations
in the Building.  The Building’s Structure does not include skylights, windows,
glass or plate glass, doors, special fronts, or office entries, all of which
shall be maintained by Tenant.  Subject to the provisions of Section 4(b),
Landlord’s liability for any defects, repairs, replacement or maintenance for
which Landlord is specifically responsible for under this Lease shall be limited
to the cost of performing the work.  Further, within twelve (12) months
following the Commencement Date, Landlord shall, at its sole cost, slurry seal
and restripe the parking area of the Project and install a handrail along the
exterior ramp at the west side of the Building.  Additionally, Landlord shall
repair the defective leveling material on the second floor of the Premises in
accordance with Section 12 of Exhibit D attached hereto.  Notwithstanding
anything to the contrary contained in this Lease, Landlord shall have no
obligations with respect to the maintenance, repair or replacement of Tenant’s
Off-Premises Equipment, the Generator Space or the six (6) twenty ton HVAC units
on the roof of the Building, which shall be the sole responsibility of Tenant.

 

(b)           Landlord’s Right to Perform Tenant’s Obligations.  Landlord may
perform Tenant’s maintenance, repair, and replacement obligations and any other
items that are Tenant’s obligation pursuant to Section 8 if Tenant fails to do
so after 30 days’ written notice to Tenant.  Tenant shall reimburse Landlord for
the cost incurred in so doing within 30 days after being invoiced therefor.

 

(c)           Tenant’s Right to Perform Landlord’s Obligations.  Tenant may
perform Landlord’s maintenance, repair, and replacement obligations and any
other items that are Landlord’s obligation pursuant to this Section 7 if
(1) Landlord fails to commence the performance of such obligations within thirty
(30) days’ following written notice from Tenant to Landlord, which notice shall
set forth in reasonable detail the obligations which Landlord has failed to
perform, and (2) Tenant thereafter again notifies Landlord of Landlord’s failure
to perform, which notice shall indicate that Tenant shall perform such
obligations if Landlord fails to commence the performance of such obligations
within 5 business days following Tenant’s second notice.  Any such work by
Tenant shall be performed in accordance with the requirements of Section 8(c) of
this Lease.  Landlord shall reimburse Tenant for the reasonable costs incurred
in performing such work within thirty (30) days after receipt of a payment
demand from Tenant, which demand shall include reasonably detailed documentation
of such costs.  If Landlord does not pay such amount within thirty (30) days
after such payment demand, the amount owed shall bear interest at the Default
Rate and, alternatively, Tenant may deduct such amounts owed from the Basic Rent
next due under this Lease until such amounts owed are paid in full; provided,
however, that such deductions shall not at any time be more than twenty percent
(20%) of the total monthly Basic Rent then due hereunder during any month;
provided, further, that such offset right shall not be applicable and Tenant
shall have no right to deduct any amount from Basic Rent unless the amount owed
by Landlord to Tenant for any individual obligation of Landlord so performed by
Tenant exceeds Fifty Thousand Dollars ($50,000.00).  Notwithstanding the
foregoing, if Landlord disputes the amounts claimed due by Tenant, such dispute
shall be submitted to expedited, binding arbitration in accordance with the
rules of the American Arbitration Association, and the prevailing party shall be
entitled to the benefit of Section 25(t) of this Lease.

 

8.             Improvements; Alterations; Repairs; Maintenance.

 

(a)           Improvements; Alterations.  Improvements to the Premises shall be
installed at Tenant’s expense only in accordance with plans and specifications
which have been previously submitted to and approved in writing by Landlord,
which approval shall be governed by the provisions set forth in this
Section 8(a).  No alterations or physical additions in or to the Premises may be
made without Landlord’s prior written consent, which shall not be unreasonably
withheld or delayed; however, Landlord may withhold its consent to any
alteration

 

6

--------------------------------------------------------------------------------


 

or addition that would adversely affect (in the reasonable discretion of
Landlord) the (1) Building’s Structure or the Building’s Systems (including the
Building’s restrooms or mechanical rooms), or (2) exterior appearance of the
Building.  Tenant shall not paint or install lighting or decorations, signs,
window or door lettering, or advertising media of any type visible from the
exterior of the Premises without the prior written consent of Landlord, which
consent shall not be unreasonably withheld and which installation shall be
subject to Tenant obtaining approval of all applicable governmental authorities
and compliance with any covenants, conditions and restrictions affecting the
Project.  All alterations, additions, and improvements shall be constructed,
maintained, and used by Tenant, at its risk and expense, in accordance with all
Laws; Landlord’s consent to or approval of any alterations, additions or
improvements (or the plans therefor) shall not constitute a representation or
warranty by Landlord, nor Landlord’s acceptance, that the same comply with sound
architectural and/or engineering practices or with all applicable Laws, and
Tenant shall be solely responsible for ensuring all such compliance.
 Notwithstanding the foregoing, Landlord’s consent shall not be required for
improvements if (i) such improvements do not adversely affect the Building’s
Structure or the Building’s Systems, (ii) are not visible from the exterior of
the Premises, (iii) the cost of such improvements does not exceed $50,000.00 in
the aggregate; and (iv) Tenant provides Landlord at least 10 days’ prior written
notice of its intent to make such improvements together with plans and
specifications for the same.  All improvements shall comply with Laws and shall
be made in good, workmanlike and lien-free manner.  If (a) Landlord shall fail
to grant or withhold its consent to improvements requiring the consent of
Landlord within 15 business days following Tenant’s written request for consent,
(b) Tenant thereafter again requests in writing Landlord’s consent of the
proposed improvements which request shall indicate that Landlord’s consent shall
be deemed granted if Landlord fails to respond, and (c) Landlord fails to notify
Tenant in writing of Landlord’s granting or withholding of consent to the
proposed improvements within five (5) business days following Tenant’s second
request, Landlord’s consent shall be deemed granted.  Landlord shall specify in
reasonable detail the basis for the withholding of its consent to any proposed
improvements.  With respect to any proposed improvements, Tenant may,
concurrently with Tenant’s request for approval or Tenant’s notice to Landlord
of Tenant’s intent to make such improvements, request that Landlord notify
Tenant if such improvements are to be removed by Tenant at the expiration or
earlier termination of this Lease.  Tenant’s notice to Landlord shall indicate
that Landlord’s failure to notify Tenant within fifteen (15) business days
following Tenant’s request as to whether such improvements are to be so removed
shall be deemed Landlord’s agreement that such improvements need not be so
removed, and if Landlord fails to so notify Tenant within said fifteen (15)
business day period, Landlord shall be deemed to have agreed that such
improvements need not be so removed.

 

(b)           Repairs; Maintenance.  Subject to Landlord’s obligations under
Section 7(a) above, Tenant shall maintain the Premises in a clean, safe, and
operable condition, and shall not permit or allow to remain any waste or damage
to any portion of the Premises.  Additionally, Tenant, at its sole expense,
shall repair, replace and maintain in good condition and in accordance with all
Laws and the equipment manufacturer’s suggested service programs, all portions
of the Premises, Tenant’s Off-Premises Equipment, the Generator Space and all
areas, improvements and systems exclusively serving the Premises.  Tenant shall
repair or replace, subject to Landlord’s direction and supervision, any damage
to the Building caused by a Tenant Party.  If Tenant fails to make such repairs
or replacements within 15 days after written notice from Landlord specifying
such repair or replacement in reasonable detail, then Landlord may make the same
at Tenant’s cost.  If any such damage occurs outside of the Premises, then
Landlord may elect to repair such damage at Tenant’s expense, rather than having
Tenant repair such damage.  The reasonable, actual cost of all maintenance,
repair or replacement work performed by Landlord under this Section 8 shall be
paid by Tenant to Landlord within 30 days after Landlord has invoiced Tenant
therefor.  Except as otherwise expressly provided in this Lease, Tenant hereby
waives and releases its right to make repairs at Landlord’s expense under
Sections 1941 and 1942 of the California Civil Code or under any similar law,
statute or ordinance now or hereafter in effect.

 

(c)           Performance of Work.  All work described in this Section 8 shall
be performed only by Landlord or by contractors and subcontractors reasonably
approved in writing by Landlord.  Tenant shall cause all contractors and
subcontractors to procure and maintain insurance coverage naming Landlord,
Landlord’s property management company and Landlord’s asset management company
as additional insureds against such risks, in such amounts, and with such
companies as Landlord may reasonably require.  Landlord may post on and about
the Premises notices of non-responsibility pursuant to applicable Laws with
respect to such work.  All such work shall be performed in accordance with all
Laws and in a good and workmanlike manner so as not to damage the Building
(including the Building’s Structure and the Building’s Systems).  All such work
which may affect the Building’s Structure or the Building’s Systems must be
approved by the Building’s engineer of record, at Tenant’s expense and,

 

7

--------------------------------------------------------------------------------


 

at Landlord’s election, must be performed by a licensed contractor mutually
acceptable to Landlord and Tenant.  All work affecting the roof of the Building
must be performed by a licensed roofing contractor mutually acceptable to
Landlord and Tenant and no such work will be permitted if it would void or
reduce the warranty on the roof.

 

(d)           Mechanic’s Liens.  All work performed, materials furnished, or
obligations incurred by or at the request of a Tenant Party shall be deemed
authorized and ordered by Tenant only, and Tenant shall not permit any
mechanic’s liens to be filed against the Premises or the Project in connection
therewith.  Upon completion of any such work, Tenant shall deliver to Landlord
final lien waivers from all contractors, subcontractors and materialmen who
performed such work.  If such a lien is filed, then Tenant shall, within thirty
days after Landlord has delivered notice of the filing thereof to Tenant (or
such earlier time period as may be necessary to prevent the forfeiture of the
Premises, the Project or any interest of Landlord therein or the imposition of a
civil or criminal fine with respect thereto), either (1) pay the amount of the
lien and cause the lien to be released of record, or (2) diligently contest such
lien and deliver to Landlord a bond or other security reasonably satisfactory to
Landlord.  If Tenant fails to timely take either such action, then Landlord may
pay the lien claim, and any amounts so paid, including expenses and interest,
shall be paid by Tenant to Landlord within ten days after Landlord has invoiced
Tenant therefor.  Landlord and Tenant acknowledge and agree that their
relationship is and shall be solely that of “landlord-tenant” (thereby excluding
a relationship of “owner-contractor,” “owner-agent” or other similar
relationships).  Accordingly, all materialmen, contractors, artisans, mechanics,
laborers and any other persons now or hereafter contracting with Tenant, any
contractor or subcontractor of Tenant or any other Tenant Party for the
furnishing of any labor, services, materials, supplies or equipment with respect
to any portion of the Premises, at any time from the date hereof until the end
of the Term, are hereby charged with notice that they look exclusively to Tenant
to obtain payment for same.  Landlord may record, at its election, notices of
non-responsibility pursuant to California Civil Code Section 3094 in connection
with any work performed by Tenant.  Nothing herein shall be deemed a consent by
Landlord to any liens being placed upon the Premises, the Project or Landlord’s
interest therein due to any work performed by or for Tenant or deemed to give
any contractor or subcontractor or materialman any right or interest in any
funds held by Landlord to reimburse Tenant for any portion of the cost of such
work.  Tenant shall defend, indemnify and hold harmless Landlord and its agents
and representatives from and against all claims, demands, causes of action,
suits, judgments, damages and expenses (including attorneys’ fees) in any way
arising from or relating to the failure by any Tenant Party to pay for any work
performed or materials furnished.  This indemnity provision shall survive
termination or expiration of this Lease.

 

(e)           Janitorial Services.  Tenant, at its sole expense, shall provide
its own janitorial services to the Premises and shall maintain the Premises in a
clean and safe condition.  Tenant shall store all trash and garbage within the
area and in receptacles designated from time to time by Landlord and shall, at
its sole expense, arrange for the regular pickup of such trash and garbage at
times, and pursuant to reasonable regulations, established by Landlord from time
to time.  If Tenant fails to provide janitorial services to the Premises or
trash removal services in compliance with the foregoing, Landlord, in addition
to any other rights and remedies available to it, may provide such services, and
Tenant shall pay to Landlord the cost thereof within thirty days after Landlord
delivers to Tenant an invoice therefor.

 

(f)            Utilities.  Tenant shall provide and pay for all water, gas,
electricity, heat, telephone, sewer, and other utilities and services used at
the Project, together with all taxes, penalties, surcharges, and maintenance
charges pertaining thereto.  Landlord shall not be liable for any interruption
or failure of utility service to the Premises, and in no event shall the
unavailability of such services or any other services (or any diminution in the
quality thereof) render Landlord liable to Tenant or any entity claiming through
Tenant for any damages caused thereby, constitute a constructive eviction of
Tenant, constitute a breach of any implied warranty by Landlord, or entitle
Tenant to any abatement of Tenant’s obligations hereunder.  Tenant shall not
install any electrical equipment requiring voltage in excess of Building
capacity.  The use of electricity in the Premises shall not exceed the capacity
of existing feeders and risers to or wiring in the Premises.  Any risers or
wiring required to meet Tenant’s electrical requirements shall, upon Tenant’s
written request, be installed by Landlord, at Tenant’s cost, if, in Landlord’s
reasonable judgment, the same shall not cause permanent damage to the Building,
cause or create a dangerous or hazardous condition, or entail excessive or
unreasonable alterations, repairs, or expenses.  Tenant shall not use machines
or equipment in the Premises which overload any utility.

 

(g)           Security Services.  Tenant acknowledges that the Rent payable to
Landlord hereunder does not include the cost of guard service or other security
measures, and that Landlord shall have no obligation

 

8

--------------------------------------------------------------------------------


 

whatsoever to provide any such service or measures.  Tenant assumes all
responsibility for the protection of Tenant, its agents and invitees.

 

9.             Use.  Tenant shall occupy and use the Premises only for the
Permitted Use and shall comply with all Laws relating to the use, condition,
access to, and occupancy of the Premises and will not commit waste, overload the
Building’s Structure or the Building’s Systems or subject the Premises to use
that would damage the Premises.  The Premises shall not be used for any use
which is disreputable, creates extraordinary fire hazards, or results in an
increased rate of insurance on the Building or its contents, or for the storage
of any Hazardous Materials except in a manner and quantity necessary for the
ordinary performance of Tenant’s business and then only in compliance with all
Laws.  In no event shall the Generator Space be used for human occupancy other
than entry for service or maintenance thereof.  If, because of a Tenant Party’s
acts or because Tenant vacates the Premises, the rate of insurance on the
Building or its contents increases, then Tenant shall pay to Landlord the amount
of such increase on demand, and acceptance of such payment shall not waive any
of Landlord’s other rights.  If Tenant vacates the Premises, Tenant shall, at
its sole cost and expense, provide reasonable security for the Project and shall
be responsible for any additional costs incurred by Landlord in connection with
such vacation by Tenant.  Tenant shall conduct its business and control each
other Tenant Party so as not to create any nuisance.  Except as the result of an
emergency, a requirement by Law, or a specific provision set forth in this
Lease, Tenant and Tenant Parties shall have access to the Building twenty-four
(24) hours per day, seven (7) days per week during the Term.

 

10.          Assignment and Subletting.

 

(a)           Transfers.  Except as provided in Section 10(h), Tenant shall not,
without the prior written consent of Landlord, (1) assign, transfer, or encumber
this Lease or any estate or interest herein, whether directly or by operation of
law, (2) permit any other entity to become Tenant hereunder by merger,
consolidation, or other reorganization, (3) if Tenant is an entity other than a
corporation whose stock is publicly traded, permit the transfer of an ownership
interest in Tenant so as to result in a change in the current control of Tenant,
(4) sublet any portion of the Premises, (5) grant any license, concession, or
other right of occupancy of any portion of the Premises, or (6) permit the use
of the Premises by any parties other than Tenant (any of the events listed in
Section 10(a)(l) through 10(a)(6) being a “Transfer”).

 

(b)           Consent Standards.  Landlord shall not unreasonably withhold,
condition or delay its consent to any assignment or subletting of the Premises,
provided that the proposed transferee (1) is creditworthy, (2) has a good
reputation in the business community, (3) will use the Premises for general
office use or the Permitted Use and will not use the Premises in any manner that
would conflict with any exclusive use agreement or other similar agreement
entered into by Landlord with any other tenant of the Complex, (4) will not use
the Premises or Project in a manner that would materially increase the
pedestrian or vehicular traffic to the Premises or Project, (5) is not a
governmental entity, or subdivision or agency thereof, (6) is not another
occupant of the Complex unless Landlord is unable to meet the space requirements
of such occupant in the Complex, and (7) is not a person or entity with whom
Landlord is then, or has been within the six-month period prior to the time
Tenant seeks to enter into such assignment or subletting, negotiating to lease
space in the Complex or any Affiliate of any such person or entity unless
Landlord is unable to meet the space requirements of such person or entity in
the Complex; otherwise, Landlord may withhold its consent in its sole
discretion.  Additionally, Landlord may withhold its consent in its sole
discretion to any proposed Transfer if any Event of Default by Tenant then
exists.

 

(c)           Request for Consent.  If Tenant requests Landlord’s consent to a
Transfer, then, at least 15 business days prior to the effective date of the
proposed Transfer, Tenant shall provide Landlord with a written description of
all terms and conditions of the proposed Transfer, copies of the proposed
documentation, and the following information about the proposed transferee: name
and address; reasonably satisfactory information about its business and business
history; its proposed use of the Premises; banking, financial, and other credit
information; and general references sufficient to enable Landlord to determine
the proposed transferee’s creditworthiness and character.  Concurrently with
Tenant’s notice of any request for consent to a Transfer, Tenant shall pay to
Landlord a fee of $500 to defray Landlord’s expenses in reviewing such request,
and Tenant shall also reimburse Landlord immediately upon request for its
reasonable attorneys’ fees incurred in connection with considering any request
for consent to a Transfer, provided however, if no extensive negotiation is
required in connection with such proposed Transfer, the maximum amount that
Tenant shall be required to reimburse Landlord shall not exceed $2,000.

 

9

--------------------------------------------------------------------------------


 

(d)          Conditions to Consent.  If Landlord consents to a proposed
Transfer, then the proposed transferee shall deliver to Landlord a written
agreement whereby it expressly assumes Tenant’s obligations hereunder; however,
any transferee of less than all of the space in the Premises shall be liable
only for obligations under this Lease that are properly allocable to the space
subject to the Transfer for the period of the Transfer.  No Transfer shall
release Tenant from its obligations under this Lease, but rather Tenant and its
transferee shall be jointly and severally liable therefor.  Landlord’s consent
to any Transfer shall not waive Landlord’s rights as to any subsequent
Transfers.  If an Event of Default occurs while the Premises or any part thereof
are subject to a Transfer, then Landlord, in addition to its other remedies, may
collect directly from such transferee all rents becoming due to Tenant and apply
such rents against Rent.  Tenant authorizes its transferees to make payments of
rent directly to Landlord upon receipt of notice from Landlord to do so
following the occurrence of an Event of Default hereunder.  Tenant shall be
responsible for the cost of any demising walls or other improvements
necessitated by a proposed subletting or assignment.

 

(e)           Attornment by Subtenants.  Each sublease by Tenant hereunder shall
be subject and subordinate to this Lease and to the matters to which this Lease
is or shall be subordinate, and each subtenant by entering into a sublease is
deemed to have agreed that in the event of termination, re-entry or
dispossession by Landlord under this Lease, Landlord may, at its option, take
over all of the right, title and interest of Tenant, as sublandlord, under such
sublease, and such subtenant shall, at Landlord’s option, attorn to Landlord
pursuant to the then executory provisions of such sublease, except that Landlord
shall not be (1) liable for any previous act or omission of Tenant under such
sublease, (2) subject to any counterclaim, offset or defense that such subtenant
might have against Tenant, (3) bound by any previous modification of such
sublease not approved by Landlord in writing or by any rent or additional rent
or advance rent which such subtenant might have paid for more than the current
month to Tenant, and all such rent shall remain due and owing, notwithstanding
such advance payment, (4) bound by any security or advance rental deposit made
by such subtenant which is not delivered or paid over to Landlord and with
respect to which such subtenant shall look solely to Tenant for refund or
reimbursement, or (5) obligated to perform any work in the subleased space or to
prepare it for occupancy, and in connection with such attornment, the subtenant
shall execute and deliver to Landlord any instruments Landlord may reasonably
request to evidence and confirm such attornment.  Each subtenant or licensee of
Tenant shall be deemed, automatically upon and as a condition of its occupying
or using the Premises or any part thereof, to have agreed to be bound by the
terms and conditions set forth in this Section 10(e).  The provisions of this
Section 10(e) shall be self-operative, and no further instrument shall be
required to give effect to this provision.

 

(f)           Cancellation.  Landlord may, within thirty (30) days after
submission of Tenant’s written request for Landlord’s consent to an assignment
or subletting of all or substantially all of the Premises, cancel this Lease as
of the date the proposed Transfer is to be effective.  If Landlord cancels this
Lease, then this Lease shall cease and Tenant shall pay to Landlord all Rent
accrued through the cancellation date.  Thereafter, Landlord may lease the
Premises to the prospective transferee (or to any other person) without
liability to Tenant.  Notwithstanding the foregoing, if Landlord provides
written notice to Tenant of Landlord’s election to cancel this Lease as provided
above, Tenant may rescind such proposed assignment or subletting by notifying
Landlord in writing within three business days following Landlord’s written
cancellation notice.

 

(g)          Additional Compensation.  Tenant shall pay to Landlord, immediately
upon receipt thereof, fifty percent of the excess of (1) all compensation
received by Tenant for a Transfer less the actual out-of- pocket costs
reasonably incurred by Tenant with unaffiliated third parties (i.e., brokerage
commissions, attorneys’ fees, marketing expenses and tenant finish work) in
connection with such Transfer (such costs shall be amortized on a straight-line
basis over the term of the Transfer in question) over (2) the Rent allocable to
the portion of the Premises covered thereby.

 

(h)          Permitted Transfers.  Notwithstanding Section 10(a), Tenant may
Transfer all or part of its interest in this Lease or all or part of the
Premises (a “Permitted Transfer”) to the following types of entities (a
“Permitted Transferee”) without the written consent of Landlord:

 

(1)           an Affiliate of Tenant;

 

(2)           any corporation, limited partnership, limited liability
partnership, limited liability company or other business entity in which or with
which Tenant, or its corporate successors or

 

10

--------------------------------------------------------------------------------


 

assigns, is merged or consolidated, in accordance with applicable statutory
provisions governing merger and consolidation of business entities, so long as
(A) Tenant’s obligations hereunder are assumed by the entity surviving such
merger or created by such consolidation; and (B) the Tangible Net Worth of the
surviving or created entity is not less than the Tangible Net Worth of Tenant as
of the date hereof, or Tenant has delivered to Landlord, as collateral for the
full and faithful performance by Tenant of all of its obligations under this
Lease, an irrevocable and unconditional letter of credit in form and from a bank
reasonably acceptable to Landlord in an amount equal to the lesser of (i) the
sum of (x) the unamortized portion (as of the date of such Transfer) of the
“Construction Allowance” (as defined in Exhibit D) and leasing commissions paid
to Landlord’s broker and Tenant’s broker, amortized on a straight-line basis
over the Lease Term, plus (y) twelve (12) months of Basic Rent at the rate as of
the date of such Transfer, or (ii) an amount equal to twenty-five percent (25%)
of the total Basic Rent payable under this Lease from the date of such Transfer
through the expiration of the Term, together with an agreement regarding such
letter of credit on terms and conditions acceptable to Landlord, including that
such letter of credit shall be maintained in effect at the required amount
through the date which is thirty (30) days following the expiration of the Term
of this Lease (collectively, the “Letter of Credit”), which Letter of Credit
shall be delivered to Landlord within sixty (60) days following the date of such
Transfer; or

 

(3)           any corporation, limited partnership, limited liability
partnership, limited liability company or other business entity acquiring all or
substantially all of Tenant’s assets if such entity’s Tangible Net Worth after
such acquisition is not less than the Tangible Net Worth of Tenant as of the
date hereof or within sixty (60) days following the date of such Transfer,
Tenant has delivered the Letter of Credit.

 

Tenant shall promptly notify Landlord of any such Permitted Transfer.  Tenant
shall remain liable for the performance of all of the obligations of Tenant
hereunder, or if Tenant no longer exists because of a merger, consolidation, or
acquisition, the surviving or acquiring entity shall expressly assume in writing
the obligations of Tenant hereunder.  Additionally, the Permitted Transferee
shall comply with all of the terms and conditions of this Lease, including the
Permitted Use, and the use of the Premises by the Permitted Transferee may not
violate any other agreements affecting the Premises, the Project or the Complex,
or Landlord.  No later than 30 days after the effective date of any Permitted
Transfer, Tenant agrees to furnish Landlord with (A) copies of the instrument
effecting any of the foregoing Transfers, (B) documentation establishing
Tenant’s satisfaction of the requirements set forth above applicable to any such
Transfer, and (C) evidence of insurance as required under this Lease with
respect to the Permitted Transferee.  The occurrence of a Permitted Transfer
shall not waive Landlord’s rights as to any subsequent Transfers. “Tangible Net
Worth” means the excess of total assets over total liabilities, in each case as
determined in accordance with generally accepted accounting principles
consistently applied (“GAAP”), excluding, however, from the determination of
total assets all assets which would be classified as intangible assets under
GAAP including goodwill, licenses, patents, trademarks, trade names, copyrights,
and franchises.  Any subsequent Transfer by a Permitted Transferee shall be
subject to the terms of this Section 10.

 

11.          Insurance; Waivers; Subrogation; Indemnity.

 

(a)           Tenant’s Insurance.  Effective as of the Commencement Date,  and
continuing throughout the Term, Tenant shall maintain the following insurance
policies: (A) commercial general liability insurance in amounts of $5,000,000
per occurrence or, following the expiration of the initial Term, such other
amounts as Landlord may from time to time reasonably require (and, if the use
and occupancy of the Premises include any activity or matter that is or may be
excluded from coverage under a commercial general liability policy [e.g., the
sale, service or consumption of alcoholic beverages], Tenant shall obtain such
endorsements to the commercial general liability policy or otherwise obtain
insurance to insure all liability arising from such activity or matter
[including liquor liability, if applicable] in such amounts as Landlord may
reasonably require), insuring Tenant, Landlord, Landlord’s property management
company, Landlord’s asset management company and, if requested in writing by
Landlord, Landlord’s Mortgagee, against all liability for injury to or death of
a person or persons or damage to property arising from the use and occupancy of
the Premises and (without implying any consent by Landlord to the installation
thereof) the installation, operation, maintenance, repair or removal of Tenant’s
Off-Premises Equipment (it being further acknowledged that Tenant’s obligation
to carry such liability insurance may be satisfied by coverage under an excess
liability policy or policies provided that the coverage afforded Landlord will
not be reduced or diminished and the requirements set forth in this Lease are
otherwise

 

11

--------------------------------------------------------------------------------


 

satisfied by such excess liability policy or policies), (B) insurance covering
the replacement cost of the Generator Space and all alterations and improvements
and betterments in the Premises, naming Landlord and Landlord’s Mortgagee as
additional loss payees as their interests may appear, (C) insurance covering the
replacement cost of all furniture, trade fixtures and personal property
(including property of Tenant or others) in the Premises or otherwise placed in
the Project by or on behalf of a Tenant Party (including Tenant’s Off-Premises
Equipment), (D) contractual liability insurance sufficient to cover Tenant’s
indemnity obligations hereunder (but only if such contractual liability
insurance is not already included in Tenant’s commercial general liability
insurance policy), (E) worker’s compensation insurance, and (F) business
interruption insurance in an amount reasonably acceptable to Landlord.  Tenant’s
insurance shall provide primary coverage to Landlord when any policy issued to
Landlord provides duplicate or similar coverage, and in such circumstance
Landlord’s policy will be excess over Tenant’s policy.  Prior to execution of
this Lease, Tenant shall furnish to Landlord certificates of such insurance and
such other evidence satisfactory to Landlord of the maintenance of all insurance
coverages required hereunder, and at least 15 days prior to each renewal of said
insurance, and Tenant shall obtain a written obligation on the part of each
insurance company to notify Landlord at least 30 days before cancellation or a
material change of any such insurance policies.  All such insurance policies
shall be in form, and issued by companies with an A.M.  Best rating of A-:VII or
better, reasonably satisfactory to Landlord.  If Tenant fails to comply with the
foregoing insurance requirements or to deliver to Landlord the certificates or
evidence of coverage required herein, Landlord, in addition to any other remedy
available pursuant to this Lease or otherwise, may, but shall not be obligated
to, obtain such insurance and Tenant shall pay to Landlord on demand the premium
costs thereof.

 

(b)          Landlord’s Insurance.  Throughout the Term of this Lease, Landlord
shall maintain, as a minimum, the following insurance policies: (1) property
insurance for the Building’s replacement value (excluding property required to
be insured by Tenant), less a commercially-reasonable deductible if Landlord so
chooses, and (2) commercial general liability insurance in an amount of not less
than $3,000,000.  Landlord may, but is not obligated to, maintain such other
insurance and additional coverages as it may deem necessary.  The cost of all
insurance carried by Landlord with respect to the Project shall be included in
Operating Costs.  The foregoing insurance policies and any other insurance
carried by Landlord shall be for the sole benefit of Landlord and under
Landlord’s sole control, and Tenant shall have no right or claim to any proceeds
thereof or any other rights thereunder.

 

(c)           No Subrogation; Waiver of Property Claims.  Landlord and Tenant
each waives any claim it might have against the other for any damage to or
theft, destruction, loss, or loss of use of any property, to the extent the same
is insured against under any insurance policy of the types described in this
Section 11 that covers the Project, the Premises, Landlord’s or Tenant’s
fixtures, personal property, leasehold improvements, or business, or is required
to be insured against under the terms hereof, regardless of whether the
negligence of the other party caused such Loss (defined below).  Each party
shall cause its insurance carrier to endorse all applicable policies waiving the
carrier’s rights of recovery under subrogation or otherwise against the other
party.  Notwithstanding any provision in this Lease to the contrary, Landlord,
its agents, employees and contractors shall not be liable to Tenant or to any
party claiming by, through or under Tenant for (and Tenant hereby releases
Landlord and its servants, agents, contractors, employees and invitees from any
claim or responsibility for) any damage to or destruction, loss, or loss of use,
or theft of any property of any Tenant Party located in or about the Project,
caused by casualty, theft, fire, third parties or any other matter or cause,
regardless of whether the negligence of any party caused such loss in whole or
in part.  Tenant acknowledges that Landlord shall not carry insurance on, and
shall not be responsible for damage to, any property of any Tenant Party located
in or about the Project.

 

(d)          Indemnity.  Subject to Section 11(c), Tenant shall defend,
indemnify, and hold harmless Landlord and its representatives and agents from
and against all claims, demands, liabilities, causes of action, suits,
judgments, damages, and expenses (including reasonable attorneys’ fees) arising
from any injury to or death of any person or the damage to or theft,
destruction, loss, or loss of use of, any property or inconvenience (a “Loss”)
(1) occurring in or on the Project (other than within the Premises) to the
extent caused by the negligence or willful misconduct of any Tenant Parties,
(2) occurring in the Premises, or (3) arising out of the installation,
operation, maintenance, repair or removal of any property of any Tenant Party
located in or about the Project, including the Generator Space and Tenant’s
Off-Premises Equipment.  Subject to Section 11(c), Landlord shall defend,
indemnify, and hold harmless Tenant and its agents from and against all claims,
demands, liabilities, causes of action, suits, judgments, damages, and expenses
(including reasonable attorneys’ fees) for any Loss arising from any occurrence
in or on the Project’s common areas to the extent caused by the negligence or
willful misconduct of

 

12

--------------------------------------------------------------------------------


 

Landlord or its agents.  The indemnities set forth in this Lease shall survive
termination or expiration of this Lease and shall not terminate or be waived,
diminished or affected in any manner by any abatement or apportionment of Rent
under any provision of this Lease.  If any proceeding is filed for which
indemnity is required hereunder, the indemnifying party agrees, upon request
therefor, to defend the indemnified party in such proceeding at its sole cost
utilizing counsel satisfactory to the indemnified party.

 

12.          Subordination; Attornment; Notice to Landlord’s Mortgagee.

 

(a)           Subordination.  This Lease shall be subordinate to any deed of
trust, mortgage, or other security instrument (each, a “Mortgage”), or any
ground lease, master lease, or primary lease (each, a “Primary Lease”), that now
or hereafter covers all or any part of the Premises (the mortgagee under any
such Mortgage, beneficiary under any such deed of trust, or the lessor under any
such Primary Lease is referred to herein as a “Landlord’s Mortgagee”), provided,
however, the subordination of Tenant’s rights hereunder to any future Landlord’s
Mortgagee shall be conditioned on Tenant receiving a subordination,
non-disturbance and attornment agreement in a commercially reasonable form from
such Landlord’s Mortgagee.  Any Landlord’s Mortgagee may elect, at any time,
unilaterally, to make this Lease superior to its Mortgage, Primary Lease, or
other interest in the Premises by so notifying Tenant in writing.  Tenant shall
execute and return to Landlord (or such other party designated by Landlord)
within ten days after written request therefor such documentation, in recordable
form if required, as a Landlord’s Mortgagee may reasonably request to evidence
the subordination of this Lease to such Landlord’s Mortgagee’s Mortgage or
Primary Lease (including a subordination, non-disturbance and attornment
agreement) or, if the Landlord’s Mortgagee so elects, the subordination of such
Landlord’s Mortgagee’s Mortgage or Primary Lease to this Lease.  Landlord shall
use commercially reasonable efforts to deliver to Tenant a subordination,
non-disturbance and attornment agreement from any existing Landlord’s Mortgagee
on such Landlord’s Mortgagee’s standard form.

 

(b)           Attornment.  Tenant shall attorn to any party succeeding to
Landlord’s interest in the Premises, whether by purchase, foreclosure, deed in
lieu of foreclosure, power of sale, termination of lease, or otherwise, upon
such party’s request, and shall execute such agreements confirming such
attornment as such party may reasonably request.

 

(c)           Notice to Landlord’s Mortgagee.  Tenant shall not seek to enforce
any remedy it may have for any default on the part of Landlord without first
giving written notice by certified mail, return receipt requested, specifying
the default in reasonable detail, to any Landlord’s Mortgagee whose address has
been given to Tenant, and affording such Landlord’s Mortgagee a reasonable
opportunity to perform Landlord’s obligations hereunder, provided that Tenant
may take such actions as are reasonably necessary to keep its data center
functioning.

 

(d)           Landlord’s Mortgagee’s Protection Provisions.  If Landlord’s
Mortgagee shall succeed to the interest of Landlord under this Lease, Landlord’s
Mortgagee shall not be: (1) liable for any act or omission of any prior lessor
(including Landlord); (2) bound by any rent or additional rent or advance rent
which Tenant might have paid for more than the current month to any prior lessor
(including Landlord), and all such rent shall remain due and owing,
notwithstanding such advance payment; (3) bound by any security or advance
rental deposit made by Tenant which is not delivered or paid over to Landlord’s
Mortgagee; (4) bound by any termination, amendment or modification of this Lease
made without Landlord’s Mortgagee’s consent and written approval, except for
those terminations, amendments and modifications permitted to be made by
Landlord without Landlord’s Mortgagee’s consent pursuant to the terms of the
loan documents between Landlord and Landlord’s Mortgagee; (5) subject to the
defenses which Tenant might have against any prior lessor (including Landlord);
and (6) subject to the offsets which Tenant might have against any prior lessor
(including Landlord) except for those offset rights which (A) are expressly
provided in this Lease, and (B) Tenant has provided written notice to Landlord’s
Mortgagee and provided Landlord’s Mortgagee a reasonable opportunity to cure the
event giving rise to such offset event, provided however, the foregoing
provisions shall not be applicable to any existing Landlord’s Mortgagee except
to the extent such Landlord’s Mortgagee so elects.  Landlord’s Mortgagee shall
have no liability or responsibility under or pursuant to the terms of this Lease
or otherwise for any matters first arising after it ceases to own an interest in
the Project.  Nothing in this Lease shall be construed to require Landlord’s
Mortgagee to see to the application of the proceeds of any loan, and Tenant’s
agreements set forth herein shall not be impaired on account of any modification
of the documents evidencing and securing any loan.

 

13

--------------------------------------------------------------------------------


 

13.          Rules and Regulations.  Tenant shall comply with the rules and
regulations of the Project which are attached hereto as Exhibit C.  Landlord
may, from time to time, change such rules and regulations for the safety, care,
or cleanliness of the Project and related facilities, provided that such changes
will not materially interfere with Tenant’s use of the Premises, do not conflict
with the terms and provisions of this Lease, are communicated to Tenant at a
reasonable time prior to their becoming effective, and are enforced by Landlord
in a non-discriminatory manner.  Tenant shall be responsible for the compliance
with such rules and regulations by each Tenant Party.

 

14.          Condemnation.

 

(a)           Total Taking.  If the entire Premises are taken by right of
eminent domain or conveyed in lieu thereof (a “Taking”), this Lease shall
terminate as of the date of the Taking.

 

(b)           Partial Taking - Tenant’s Rights.  If any part of the Building
becomes subject to a Taking and such Taking will prevent Tenant from conducting
on a permanent basis its business in the Premises in a manner reasonably
comparable to that conducted immediately before such Taking, then Tenant may
terminate this Lease as of the date of such Taking by giving written notice to
Landlord within 30 days after the Taking, and Basic Rent and Additional Rent
shall be apportioned as of the date of such Taking.  If Tenant does not
terminate this Lease, then Rent shall be abated on a reasonable basis as to that
portion of the Premises rendered untenantable by the Taking.

 

(c)           Partial Taking - Landlord’s Rights.  If any material portion, but
less than all, of the Building becomes subject to a Taking, or if Landlord is
required to pay any of the proceeds arising from a material Taking to a
Landlord’s Mortgagee, then Landlord may terminate this Lease by delivering
written notice thereof to Tenant within 30 days after such Taking, and Basic
Rent and Additional Rent shall be apportioned as of the date of such Taking.  If
Landlord does not so terminate this Lease, then this Lease will continue, and
Landlord shall promptly and diligently proceed to restore the remaining portions
of the Premises, together with the remaining portions of the common areas, to
substantially the same condition as prior to the Taking, all to the extent of
proceeds received, but if any portion of the Premises has been taken, Rent shall
abate as provided in the last sentence of Section 14(b).  Tenant hereby waives
any and all rights it might otherwise have pursuant to Section 1265.130 of the
California Code of Civil Procedures.

 

(d)           Temporary Taking.  If all or any portion of the Premises becomes
subject to a Taking for a limited period of time, this Lease shall remain in
full force and effect and Tenant shall continue to perform all of the terms,
conditions and covenants of this Lease, including the payment of Basic Rent and
all other amounts required hereunder.  If any such temporary Taking terminates
prior to the expiration of the Term, Tenant shall restore the Premises as nearly
as possible to the condition prior to such temporary Taking, at Tenant’s sole
cost and expense.  Landlord shall be entitled to receive the entire award for
any such temporary Taking, except that Tenant shall be entitled to receive the
portion of such award which (1) compensates Tenant for its loss of use of the
Premises within the Term and (2) reimburses Tenant for the reasonable
out-of-pocket costs actually incurred by Tenant to restore the Premises as
required by this Section.

 

(e)           Award.  If any Taking occurs, then Landlord shall receive the
entire award or other compensation for the Land, the Building, and other
improvements taken; however, Tenant may separately pursue a claim (to the extent
it will not reduce Landlord’s award) against the condemnor for the value of
Tenant’s personal property which Tenant is entitled to remove under this Lease,
moving costs and loss of business.

 

15.          Fire or Other Casualty.

 

(a)           Repair Estimate.  If the Premises are damaged by fire or other
casualty (a “Casualty”).  Landlord shall, within 60 days after such Casualty,
deliver to Tenant a good faith estimate (the “Damage Notice”) of the time needed
to repair the damage caused by such Casualty.

 

(b)           Tenant’s Rights.  If a material portion of the Premises is damaged
by Casualty such that Tenant, in its reasonable judgment, is prevented from
conducting its business in the Premises in a manner reasonably comparable to
that conducted immediately before such Casualty and Landlord estimates that the
damage caused

 

14

--------------------------------------------------------------------------------


 

thereby cannot be repaired within 180 days after the commencement of repairs
(the “Repair Period”), then Tenant may terminate this Lease by delivering
written notice to Landlord of its election to terminate within 30 days after the
Damage Notice has been delivered to Tenant.

 

(c)           Landlord’s Rights.  If a Casualty damages the Premises and
(1) Landlord estimates that the damage to the Premises cannot be repaired within
the Repair Period, (2) the damage to the Premises exceeds 50% of the replacement
cost thereof (excluding foundations and footings), as estimated by Landlord, and
such damage occurs during the last two years of the Term, (3) regardless of the
extent of damage to the Premises, the damage is not fully covered by Landlord’s
insurance policies required hereunder, or (4) Landlord is required to pay any
insurance proceeds arising out of the Casualty to a Landlord’s Mortgagee, then
Landlord may terminate this Lease by giving written notice of its election to
terminate within 30 days after the Damage Notice has been delivered to Tenant.

 

(d)           Repair Obligation.  If neither party elects to terminate this
Lease following a Casualty, then Landlord shall, within a reasonable time after
such Casualty, begin to repair the Premises and shall proceed with reasonable
diligence to restore the Premises to substantially the same condition as they
existed immediately before such Casualty; however, Landlord shall not be
required to repair or replace the Generator Space, Tenant’s Off-Premises
Equipment or any alterations or betterments within the Premises (which shall be
promptly and with due diligence repaired and restored by Tenant at Tenant’s sole
cost and expense) or any furniture, equipment, trade fixtures or personal
property of Tenant or others in the Premises, and Landlord’s obligation to
repair or restore the Premises shall be limited to the extent of the insurance
proceeds actually received by Landlord for the Casualty in question.  If this
Lease is terminated under the provisions of this Section 15, Landlord shall be
entitled to the full proceeds of the insurance policies providing coverage for
the Generator Space and all alterations, improvements and betterments in the
Premises (and, if Tenant has failed to maintain insurance on such items as
required by this Lease, Tenant shall pay Landlord an amount equal to the
proceeds Landlord would have received had Tenant maintained insurance on such
items as required by this Lease), but Landlord shall not be entitled to receive
any insurance proceeds related to Tenant’s furniture, trade fixtures, equipment
or personal property or Tenant’s Off-Premises Equipment.

 

(e)           Waiver of Statutory Provisions.  The provisions of this Lease,
including this Section 15, constitute an express agreement between Landlord and
Tenant with respect to any and all damage to, or destruction of, all or any part
of the Premises and any statute or regulation of the State of California,
including, without limitation, Sections 1932(2) and 1933(4) of the California
Civil Code, with respect to any rights or obligations concerning damage or
destruction in the absence of an express agreement between the parties, and any
other statute or regulation, now or hereafter in effect, shall have no
application to this Lease or any damage or destruction to all or any part of the
Premises.

 

(f)            Abatement of Rent.  If the Premises are damaged by Casualty, Rent
for the portion of the Premises rendered untenantable by the damage shall be
abated on a reasonable basis from the date of damage until the completion of
Landlord’s repairs (or until the date of termination of this Lease by Landlord
or Tenant as provided above, as the case may be), unless a Tenant Party caused
such damage, in which case, Tenant shall continue to pay Rent without abatement
to the extent Landlord does not have rent loss insurance coverage.

 

16.          Personal Property Taxes.  Tenant shall be liable for all taxes
levied or assessed against personal property, furniture, or fixtures placed by
Tenant in the Premises or in or on the Project.  If any taxes for which Tenant
is liable are levied or assessed against Landlord or Landlord’s property and
Landlord elects to pay the same, or if the assessed value of Landlord’s property
is increased by inclusion of such personal property, furniture or fixtures and
Landlord elects to pay the taxes based on such increase, then Tenant shall pay
to Landlord, within 30 days following written request therefor, the part of such
taxes for which Tenant is primarily liable hereunder; however, Landlord shall
not pay such amount if Tenant notifies Landlord that it will contest the
validity or amount of such taxes before Landlord makes such payment, and
thereafter diligently proceeds with such contest in accordance with Law and if
the non-payment thereof does not pose a threat of loss or seizure of the Project
or interest of Landlord therein or impose any fee or penalty against Landlord.

 

15

--------------------------------------------------------------------------------


 

17.          Events of Default.  Each of the following occurrences shall be an
“Event of Default”:

 

(a)           Payment Default.  Tenant’s failure to pay Rent within five days
after Landlord has delivered written notice to Tenant that the same is due (any
such notice shall be in lieu of, and not in addition to, any notice required
under California Code of Civil Procedure Section 1161 or any similar or
successor law); however, an Event of Default shall occur hereunder without any
obligation of Landlord to give any notice if Tenant fails to pay Rent when due
and, during the 12-month interval preceding such failure, Landlord has given
Tenant written notice of failure to pay Rent on two or more occasions;

 

(b)           Estoppel.  Tenant fails to provide any estoppel certificate after
Landlord’s written request therefor pursuant to Section 25(e) and such failure
shall continue for five days after Landlord’s second written notice thereof to
Tenant;

 

(c)           Insurance.  Tenant fails to procure, maintain and deliver to
Landlord evidence of the insurance policies and coverages as required under
Section 11(a);

 

(d)           Mechanic’s Liens.  Tenant fails to pay and release of record, or
diligently contest and bond around, any mechanic’s lien filed against the
Premises or the Project for any work performed, materials furnished, or
obligation incurred by or at the request of Tenant, within the time and in the
manner required by Section 8(d);

 

(e)           Other Defaults.  Tenant’s failure to perform, comply with, or
observe any other agreement or obligation of Tenant under this Lease and the
continuance of such failure for a period of more than 30 days after Landlord has
delivered to Tenant written notice thereof, provided however, if such default is
susceptible of cure but such cure cannot be accomplished with reasonable
diligence within said 30 day period and if Tenant commences to cure such default
promptly after receipt of notice thereof from Landlord and thereafter diligently
prosecutes the curing of such default, such 30 day period shall be extended for
such reasonable period as may be necessary to cure such default (any such notice
shall be in lieu of, and not in addition to, any notice required under
California Code of Civil Procedure Section 1161 or any similar or successor
law); and

 

(f)            Insolvency.  The filing of a petition by or against Tenant (the
term “Tenant” shall include, for the purpose of this Section 17(f), any
guarantor of Tenant’s obligations hereunder) (1) in any bankruptcy or other
insolvency proceeding; (2) seeking any relief under any state or federal debtor
relief law; (3) for the appointment of a liquidator or receiver for all or
substantially all of Tenant’s property or for Tenant’s interest in this Lease;
(4) for the reorganization or modification of Tenant’s capital structure; or
(5) in any assignment for the benefit of creditors proceeding; however, if such
a petition is filed against Tenant, then such filing shall not be an Event of
Default unless Tenant fails to have the proceedings initiated by such petition
dismissed within 90 days after the filing thereof.

 

18.          Remedies.  Upon any Event of Default, Landlord may, in addition to
all other rights and remedies afforded Landlord hereunder or by law or equity,
take any one or more of the following actions, each and all of which shall be
cumulative and non-exclusive, without notice or demand whatsoever:

 

(a)           Termination of Lease.  Terminate this Lease, in which event Tenant
shall immediately surrender the Premises to Landlord, and if Tenant fails to do
so, Landlord may, without prejudice to any other remedy which it may have for
possession or arrearages in Rent, enter upon and take possession of the Premises
and expel or remove Tenant and any other person who may be occupying the
Premises or any part thereof, without being liable for prosecution or any claim
or damages therefor; and Landlord may recover from Tenant the following:

 

(1)           The worth at the time of award of any unpaid Rent which has been
earned at the time of such termination; plus

 

(2)           The worth at the time of award of the amount by which the unpaid
Rent which would have been earned after termination until the time of award
exceeds the amount of such rental loss that Tenant proves could have been
reasonably avoided; plus

 

16

--------------------------------------------------------------------------------


 

(3)           The worth at the time of award of the amount by which the unpaid
Rent for the balance of the Term after the time of award exceeds the amount of
such rental loss that Tenant proves could have been reasonably avoided; plus

 

(4)           Any other amount necessary to compensate Landlord for all the
detriment proximately caused by Tenant’s failure to perform its obligations
under this Lease or which in the ordinary course of things would be likely to
result therefrom, specifically including but not limited to, brokerage
commissions and advertising expenses incurred, expenses of remodeling the
Premises or any portion thereof for a new tenant, whether for the same or a
different use, and any special concessions made to obtain a new tenant; and

 

(5)           At Landlord’s election, such other amounts in addition to or in
lieu of the foregoing as may be permitted from time to time by applicable Law.

 

The term “Rent” as used in this Section 18(a) shall be deemed to be and to mean
all sums of every nature required to be paid by Tenant pursuant to the terms of
this Lease, whether to Landlord or to others.  As used in Section 18(a)(1) and
18(a)(2) above, the “worth at the time of award” shall be computed by allowing
interest at the Interest Rate set forth in Section 5 of this Lease, but in no
case greater than the maximum amount of such interest permitted by Law.  As used
in Section 18(a)(3) above, the “worth at the time of award” shall be computed by
discounting such amount at the discount rate of the Federal Reserve Bank of San
Francisco at the time of award plus one percent (1%).

 

(b)           Enforcement of Lease.  Landlord shall have the remedy described in
California Civil Code Section 1951.4 (lessor may continue lease in effect after
lessee’s breach and abandonment and recover rent as it becomes due, if lessee
has the right to sublet or assign, subject only to reasonable limitations). 
Accordingly, Landlord may, from time to time, without terminating this Lease,
enforce all of its rights and remedies under this Lease, including the right to
recover all rent as it becomes due.

 

(c)           Sublessees of Tenant.  Whether or not Landlord elects to terminate
this Lease on account of any default by Tenant, as set forth in this Section 18,
Landlord shall have the right to terminate any and all subleases, licenses,
concessions or other consensual arrangements for possession entered into by
Tenant and affecting the Premises or may, in Landlord’s sole discretion, succeed
to Tenant’s interest in such subleases, licenses, concessions or arrangements. 
In the event of Landlord’s election to succeed to Tenant’s interest in any such
subleases, licenses, concessions or arrangements, Tenant shall, as of the date
of notice by Landlord of such election, have no further right to or interest in
the rent or other consideration receivable thereunder.

 

(d)           Efforts to Relet.  For the purposes of this Section 18, Tenant’s
right to possession shall not be deemed to have been terminated by efforts of
Landlord to relet the Premises, by its acts of maintenance or preservation with
respect to the Premises, or by appointment of a receiver to protect Landlord’s
interests hereunder.  The foregoing enumeration is not exhaustive, but merely
illustrative of acts which may be performed by Landlord without terminating
Tenant’s right to possession.

 

(e)           Suspension of Services.  Suspend any services required to be
provided by Landlord hereunder without being liable for any claim for damages
therefor.

 

19.          Payment by Tenant; Non-Waiver; Cumulative Remedies.

 

(a)           Payment by Tenant.  Upon any Event of Default, Tenant shall pay to
Landlord all reasonable actual costs incurred by Landlord (including court costs
and reasonable attorneys’ fees and expenses) in (1) obtaining possession of the
Premises, (2) removing and storing Tenant’s or any other occupant’s property,
(3) repairing, restoring, altering, remodeling, or otherwise putting the
Premises into condition acceptable to a new tenant, reasonable wear and tear and
casualty excepted (4) performing Tenant’s obligations which Tenant failed to
perform, and (5) enforcing, or advising Landlord of, its rights, remedies, and
recourses arising out of the default.  To the full extent permitted by law,
Landlord and Tenant agree the federal and state courts of the state in which the

 

17

--------------------------------------------------------------------------------


 

Premises are located shall have exclusive jurisdiction over any matter relating
to or arising from this Lease and the parties’ rights and obligations under this
Lease.

 

(b)           No Waiver.  Landlord’s acceptance of Rent following an Event of
Default shall not waive Landlord’s rights regarding such Event of Default.  No
waiver by Landlord of any violation or breach of any of the terms contained
herein shall waive Landlord’s rights regarding any future violation of such
term.  Landlord’s acceptance of any partial payment of Rent shall not waive
Landlord’s rights with regard to the remaining portion of the Rent that is due,
regardless of any endorsement or other statement on any instrument delivered in
payment of Rent or any writing delivered in connection therewith; accordingly,
Landlord’s acceptance of a partial payment of Rent shall not constitute an
accord and satisfaction of the full amount of the Rent that is due.

 

(c)           Cumulative Remedies.  Any and all remedies set forth in this
Lease: (1) shall be in addition to any and all other remedies Landlord may have
at law or in equity, (2) shall be cumulative, and (3) may be pursued
successively or concurrently as Landlord may elect.  The exercise of any remedy
by Landlord shall not be deemed an election of remedies or preclude Landlord
from exercising any other remedies in the future.  Additionally, subject to the
express terms of this Lease, Tenant shall defend, indemnify and hold harmless
Landlord, Landlord’s Mortgagee and their respective representatives and agents
from and against all claims, demands, liabilities, causes of action, suits,
judgments, damages and expenses (including reasonable attorneys’ fees) arising
from Tenant’s failure to perform its obligations under this Lease.

 

20.          Tenant Acknowledgements.  Due to the existence of a landfill in the
area of the Project, Tenant acknowledges that a methane venting system has been
installed at the Project and/or on adjacent properties.  In addition, Southern
California Edison (SCE) power lines are in the general geographic area of the
Project and Tenant acknowledges that there may be interference with Tenant’s
equipment or other impacts caused by electric and magnetic fields which may be
induced by the SCE power lines.  Information with respect to the possible
effects of power lines on equipment and human health is available from SCE.
 Tenant’s acceptance of the Premises in its “AS-IS” condition shall include all
matters relating to the methane venting system and the SCE power lines.

 

21.          Surrender of Premises.  No act by Landlord shall be deemed an
acceptance of a surrender of the Premises, and no agreement to accept a
surrender of the Premises shall be valid unless it is in writing and signed by
Landlord.  At the expiration or termination of this Lease, Tenant shall deliver
to Landlord the Premises with all improvements located therein in good repair
and condition, free of Hazardous Materials placed on the Premises by Tenant or
Tenant Parties, broom-clean, reasonable wear and tear (and condemnation and
Casualty damage not caused by Tenant, as to which Sections 14 and 15 shall
control) excepted, and shall deliver to Landlord all keys to the Premises. 
Provided that Tenant has performed all of its obligations hereunder, Tenant may
remove all trade fixtures, furniture, and personal property placed in the
Premises or elsewhere in the Building by Tenant which are not permanently
affixed (but Tenant may not remove any wiring or cabling or the Off-Premises
Equipment unless and to the extent Landlord requires such removal). 
Additionally, at Landlord’s option, Tenant shall remove such alterations,
additions, improvements, trade fixtures, personal property, equipment, wiring,
conduits, cabling, and furniture (including Tenant’s Off-Premises Equipment) as
Landlord may request; however, Tenant shall not be required to remove any
addition or improvement to the Premises in place as of the date of this Lease
(other than wiring or cabling which Landlord may require to be removed), and
Tenant shall not be required to remove any future improvement to the Premises if
Landlord has specifically agreed in writing that the improvement or addition in
question need not be removed.  In addition, Tenant shall have no obligation to
remove the Generator Space, which shall be delivered to Landlord in the
condition required by this Lease for the surrender of the Premises, but
notwithstanding anything to the contrary contained herein, Tenant may be
required to remove other equipment and/or property located in or serving the
Generator Space, including without limitation, batteries and transformers.
 Tenant shall repair all damage caused by such removal.  All items not so
removed shall, at Landlord’s option, be deemed to have been abandoned by Tenant
and may be appropriated, sold, stored, destroyed, or otherwise disposed of by
Landlord without notice to Tenant and without any obligation to account for such
items.  The provisions of this Section 21 shall survive the end of the Term.

 

22.          Holding Over.  If Tenant fails to vacate the Premises at the end of
the Term in the condition required by this Lease, then Tenant shall be a tenant
at sufferance and, in addition to all other damages and remedies to which
Landlord may be entitled for such holding over, (a) Tenant shall pay, in
addition to the other Rent, Basic Rent equal to 150% of the Rent payable during
the last month of the Term, provided however, if Tenant gives

 

18

--------------------------------------------------------------------------------


 

Landlord at least 120 days notice prior to the expiration of the Term of its
intent to hold over, Tenant shall pay for the first 60 days of such holding
over, in addition to the other Rent and without limiting Landlord’s rights and
remedies in the event of such holding over, Basic Rent equal to 125% of the
Basic Rent payable during the last month of the Term, and (b) Tenant shall
otherwise continue to be subject to all of Tenant’s obligations under this
Lease.  The provisions of this Section 22 shall not be deemed to limit or
constitute a waiver of any other rights or remedies of Landlord provided herein
or at law.  If Tenant fails to surrender the Premises upon the termination or
expiration of this Lease, in addition to any other liabilities to Landlord
accruing therefrom, Tenant shall protect, defend, indemnify and hold Landlord
harmless from all loss, costs (including reasonable attorneys’ fees) and
liability resulting from such failure, including any claims made by any
succeeding tenant founded upon such failure to surrender, and any lost profits
to Landlord resulting therefrom.

 

23.          Certain Rights Reserved by Landlord.  Provided that the exercise of
such rights does not unreasonably interfere with Tenant’s occupancy of the
Premises, Landlord shall have the following rights during Tenant’s normal
business hours:

 

(a)           Building Operations.  To make inspections and, if required by this
Lease, repairs, alterations, additions, changes, or improvements, whether
structural or otherwise, in and about the Project, or any part thereof; to enter
upon the Premises (after giving Tenant at least 24 hours’ notice thereof, which
may be oral notice, except in cases of real or apparent emergency, in which case
no notice shall be required) and, during the continuance of any such work, to
temporarily close doors, entryways, public space, and corridors in the Building;
and to interrupt or temporarily suspend Building services and facilities;

 

(b)           Prospective Purchasers and Lenders.  To enter the Premises upon at
least 24 hours’ notice to show the Premises to prospective purchasers or
lenders; and

 

(c)           Prospective Tenants.  At any time during the last 12 months of the
Term (or earlier if Tenant has notified Landlord in writing that it does not
desire to renew the Term) or at any time following the occurrence of an Event of
Default, and upon at least 24 hours’ notice to enter the Premises to show the
Premises to prospective tenants.

 

Landlord agrees to use reasonable, good faith efforts to minimize any
interference with or disruption of Tenant’s business in, and/or quiet enjoyment
of, the Premises at such times as Landlord, its agents, employees or contractors
are within the Premises for any such purposes.

 

24.          Landlord Default.  If Landlord defaults in the performance of any
of its obligations under this Lease, Tenant will notify Landlord of the default
and Landlord will have 30 days after receiving such notice to cure the default.
 If Landlord is not reasonably able to cure the default within such 30 day
period, Landlord will have an additional reasonable period of time to cure the
default as long as Landlord commences the cure within the 30 day period and
thereafter diligently pursues the cure.  Except as otherwise provided in this
Lease, upon any such default by Landlord (after the expiration of any applicable
cure period), Tenant shall have all remedies provided at law.

 

25.          Miscellaneous.

 

(a)           Landlord Transfer.  Landlord may transfer any portion of the
Project and any of its rights under this Lease.  If Landlord assigns its rights
under this Lease, then Landlord shall thereby be released from any further
obligations hereunder arising after the date of transfer, provided that the
assignee assumes in writing Landlord’s obligations hereunder arising from and
after the transfer date.

 

(b)           Landlord’s Liability.  The liability of Landlord (and its
partners, shareholders or members) to Tenant (or any person or entity claiming
by, through or under Tenant) for any default by Landlord under the terms of this
Lease or any matter relating to or arising out of the occupancy or use of the
Premises shall be limited to Tenant’s actual direct, but not consequential,
damages therefor and shall be recoverable only from the interest of Landlord in
the Project, and Landlord (and its partners, shareholders or members) shall not
be personally liable for any deficiency.  For purposes of this Lease, Landlord’s
interest in the Project shall be deemed to include any insurance, condemnation
or sales proceeds from the Project.

 

19

--------------------------------------------------------------------------------


 

(c)           Force Majeure.  Other than for Landlord’s or Tenant’s obligations
under this Lease that can be performed by the payment of money (e.g., payment of
Rent and maintenance of insurance), whenever a period of time is herein
prescribed for action to be taken by either party hereto, such party shall not
be liable or responsible for, and there shall be excluded from the computation
of any such period of time, any delays due to strikes, riots, acts of God,
shortages of labor or materials, war, terrorist acts or activities, governmental
laws, regulations, or restrictions, or any other causes of any kind whatsoever
which are beyond the control of such party.

 

(d)           Brokerage.  Neither Landlord nor Tenant has dealt with any broker
or agent in connection with the negotiation or execution of this Lease, other
than CB Richard Ellis, Inc., who represents Landlord, and Cushman & Wakefield of
California, Inc., who represents Tenant, whose commission shall be paid by
Landlord pursuant to a separate written agreement.  Tenant and Landlord shall
each indemnify the other against all costs, expenses, attorneys’ fees, liens and
other liability for commissions or other compensation claimed by any broker or
agent claiming the same by, through, or under the indemnifying party.

 

(e)           Estoppel Certificates.  From time to time in connection with any
sale, financing or refinancing of the Project, Tenant shall furnish to any party
designated by Landlord, within ten days after Landlord has made a request
therefor, a certificate signed by Tenant confirming and containing such factual
certifications and representations as to this Lease as Landlord may reasonably
request.  Unless otherwise required by Landlord’s Mortgagee or a prospective
purchaser or mortgagee of the Project, the initial form of estoppel certificate
to be signed by Tenant is attached hereto as Exhibit E.

 

(f)            Notices.  All notices and other communications given pursuant to
this Lease shall be in writing and shall be (1) mailed by first class, United
States Mail, postage prepaid, certified, with return receipt requested, and
addressed to the parties hereto at the address specified in the Basic Lease
Information, (2) hand delivered to the intended addressee, (3) sent by a
nationally recognized overnight courier service, or (4) sent by facsimile
transmission during normal business hours followed by a confirmatory letter sent
in another manner permitted hereunder.  All notices shall be effective upon
delivery to the address of the addressee (even if such addressee refuses
delivery thereof).  The parties hereto may change their addresses by giving
notice thereof to the other in conformity with this provision.

 

(g)           Separability.  If any clause or provision of this Lease is
illegal, invalid, or unenforceable under present or future laws, then the
remainder of this Lease shall not be affected thereby and in lieu of such clause
or provision, there shall be added as a part of this Lease a clause or provision
as similar in terms to such illegal, invalid, or unenforceable clause or
provision as may be possible and be legal, valid, and enforceable.

 

(h)           Amendments; Binding Effect; No Electronic Records.  This Lease may
not be amended except by instrument in writing signed by Landlord and Tenant.
 No provision of this Lease shall be deemed to have been waived by Landlord or
Tenant unless such waiver is in writing signed by such party, and no custom or
practice which may evolve between the parties in the administration of the terms
hereof shall waive or diminish the right of Landlord or Tenant to insist upon
the performance by the other party in strict accordance with the terms hereof.
 Landlord and Tenant hereby agree not to conduct the transactions or
communications contemplated by this Lease by electronic means, except by
facsimile transmission as specifically set forth in Section 25(f); nor shall the
use of the phrase “in writing” or the word “written” be construed to include
electronic communications except by facsimile transmissions as specifically set
forth in Section 25(f).  The terms and conditions contained in this Lease shall
inure to the benefit of and be binding upon the parties hereto, and upon their
respective successors in interest and legal representatives, except as otherwise
herein expressly provided.  This Lease is for the sole benefit of Landlord and
Tenant, and, other than Landlord’s Mortgagee, no third party shall be deemed a
third party beneficiary hereof.

 

(i)            Quiet Enjoyment.  Provided is not in default under this Lease
after the expiration of any applicable cure period, Tenant shall peaceably and
quietly hold and enjoy the Premises for the Term, without hindrance from
Landlord or any party claiming by, through, or under Landlord, but not
otherwise, subject to the terms and conditions of this Lease.

 

20

--------------------------------------------------------------------------------


 

(j)            No Merger.  There shall be no merger of the leasehold estate
hereby created with the fee estate in the Premises or any part thereof if the
same person acquires or holds, directly or indirectly, this Lease or any
interest in this Lease and the fee estate in the leasehold Premises or any
interest in such fee estate.

 

(k)           No Offer.  The submission of this Lease to Tenant shall not be
construed as an offer, and Tenant shall not have any rights under this Lease
unless Landlord executes a copy of this Lease and delivers it to Tenant.

 

(l)            Entire Agreement.  This Lease constitutes the entire agreement
between Landlord and Tenant regarding the subject matter hereof and supersedes
all oral statements and prior writings relating thereto.  Except for those set
forth in this Lease, no representations, warranties, or agreements have been
made by Landlord or Tenant to the other with respect to this Lease or the
obligations of Landlord or Tenant in connection therewith.  The normal rule of
construction that any ambiguities be resolved against the drafting party shall
not apply to the interpretation of this Lease or any exhibits or amendments
hereto.

 

(m)          Waiver of Jury Trial.  TO THE MAXIMUM EXTENT PERMITTED BY LAW,
LANDLORD AND TENANT EACH WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY LITIGATION OR
TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE ARISING OUT OF OR WITH
RESPECT TO THIS LEASE OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED HERETO.

 

(n)           Governing Law.  This Lease shall be governed by and construed in
accordance with the laws of the state in which the Premises are located.

 

(o)           Recording.  Tenant shall not record this Lease or any memorandum
of this Lease without the prior written consent of Landlord, which consent may
be withheld or denied in the sole and absolute discretion of Landlord, and any
recordation by Tenant shall be a material breach of this Lease.  Tenant grants
to Landlord a power of attorney to execute and record a release releasing any
such recorded instrument of record that was recorded without the prior written
consent of Landlord.

 

(p)           Water or Mold Notification.  To the extent Tenant or its agents or
employees discover any water leakage, water damage or mold in or about the
Premises or Project, Tenant shall promptly notify Landlord thereof in writing.

 

(q)           Joint and Several Liability.  If Tenant is comprised of more than
one party, each such party shall be jointly and severally liable for Tenant’s
obligations under this Lease.  All unperformed obligations of Tenant hereunder
not fully performed at the end of the Term shall survive the end of the Term,
including payment obligations with respect to Rent and all obligations
concerning the condition and repair of the Premises.

 

(r)            Financial Reports.  Within 15 days after Landlord’s request,
Tenant will furnish Tenant’s most recent audited financial statements (including
any notes to them) to Landlord, or, if no such audited statements have been
prepared, such other financial statements (and notes to them) as may have been
prepared by an independent certified public accountant or, failing those,
Tenant’s internally prepared financial statements.  If Tenant is a publicly
traded corporation, Tenant may satisfy its obligations hereunder by making
Tenant’s most recent annual and quarterly reports publicly available.  Landlord
will not disclose any aspect of Tenant’s financial statements that Tenant
designates to Landlord as confidential except (1) to Landlord’s Mortgagee or
prospective mortgagees or purchasers of the Building, (2) in litigation between
Landlord and Tenant, and/or (3) if required by court order.  Tenant shall not be
required to deliver the financial statements required under this Section 25(r)
more than once in any 12-month period unless requested by Landlord’s Mortgagee
or a prospective buyer or lender of the Building or an Event of Default occurs.

 

(s)           Landlord’s Fees.  Whenever Tenant requests Landlord to take any
action not required of it hereunder or give any consent required or permitted
under this Lease, Tenant will reimburse Landlord for Landlord’s reasonable
actual out-of-pocket costs payable to third parties and incurred by Landlord in
reviewing the

 

21

--------------------------------------------------------------------------------


 

proposed action or consent, including reasonable attorneys’, engineers’ or
architects’ fees, within 30 days after Landlord’s delivery to Tenant of a
statement of such costs.  Tenant will be obligated to make such reimbursement
without regard to whether Landlord consents to any such proposed action.

 

(t)            Attorneys’ Fees.  In the event that either Landlord or Tenant
should bring suit for the possession of the Premises, for the recovery of any
sum due under this Lease, or because of the breach of any provision of this
Lease or for any other relief against the other, then all costs and expenses,
including reasonable attorneys’ fees, incurred by the prevailing party therein,
shall be paid by the other party, which obligation on the part of the other
party shall be deemed to have accrued on the date of the commencement of such
action and shall be enforceable whether or not the action is prosecuted to
judgment.

 

(u)           Telecommunications.  Tenant acknowledges that Landlord shall not
be required to provide or arrange for any telecommunications systems, including
voice, video, data, Internet, and any other services provided over wire, fiber
optic, microwave, wireless, and any other transmission systems
(“Telecommunications Services”) and that Landlord shall have no liability to any
Tenant Party in connection with the installation, operation or maintenance of
Telecommunications Services or any equipment or facilities relating thereto.
 Tenant, at its cost and for its own account, shall be solely responsible for
obtaining all Telecommunications Services.

 

(v)           Confidentiality.  Tenant acknowledges that the terms and
conditions of this Lease are to remain confidential for Landlord’s benefit, and
may not be disclosed by Tenant to anyone, by any manner or means, directly or
indirectly, without Landlord’s prior written consent; however, Tenant may
disclose the terms and conditions of this Lease if required by Law or court
order, and to its attorneys, accountants, employees and existing or prospective
financial partners provided same are advised by Tenant of the confidential
nature of such terms and conditions and agree to maintain the confidentiality
thereof (in each case, prior to disclosure).  Tenant shall be liable for any
disclosures made in violation of this Section by Tenant or by any entity or
individual to whom the terms of and conditions of this Lease were disclosed or
made available by Tenant.  The consent by Landlord to any disclosures shall not
be deemed to be a waiver on the part of Landlord of any prohibition against any
future disclosure.

 

(w)          Authority.  Tenant (if a corporation, partnership or other business
entity) hereby represents and warrants to Landlord that Tenant is a duly formed
and existing entity qualified to do business in the state in which the Premises
are located, that Tenant has full right and authority to execute and deliver
this Lease, and that each person signing on behalf of Tenant is authorized to do
so.  Landlord hereby represents and warrants to Tenant that Landlord is a duly
formed and existing entity qualified to do business in the state in which the
Premises are located, that Landlord has full right and authority to execute and
deliver this Lease, and that each person signing on behalf of Landlord is
authorized to do so.

 

(x)           Hazardous Materials.  The term “Hazardous Materials” means any
substance, material, or waste which is now or hereafter classified or considered
to be hazardous, toxic, or dangerous under any Law relating to pollution or the
protection or regulation of human health, natural resources or the environment,
or poses or threatens to pose a hazard to the health or safety of persons on the
Premises or in the Project.  Neither Tenant nor its agents or employees shall
use, generate, store, or dispose of, or permit the use, generation, storage or
disposal of Hazardous Materials on or about the Premises or the Project except
in a manner and quantity necessary for the ordinary performance of Tenant’s
business, and then in compliance with all Laws.  Upon the expiration or earlier
termination of this Lease, Tenant shall, at Tenant’s sole cost and expense,
conduct site investigation work necessary to evaluate the presence of any
Hazardous Materials on the Premises and the Project and to cleanup, remediate,
and otherwise mitigate the effects of the presence of any such Hazardous
Materials on the Premises and the Project, or Landlord may, if it has reasonable
grounds to conclude that Tenant will not properly perform such work, undertake
such site investigation work and any such cleanup, remediation or mitigation
work on behalf of Tenant, at Tenant’s sole cost and expense.  In any event, any
such site investigation work or such cleanup, remediation or mitigation work
shall be performed by qualified environmental professionals reasonably
acceptable to Landlord.  If Tenant breaches its obligations under this
Section 25(x), Landlord may immediately take any and all action reasonably
appropriate to remedy the same, including taking all appropriate action to clean
up or remediate any contamination resulting from Tenant’s use, generation,
storage or disposal of Hazardous Materials.  Notwithstanding Landlord’s
indemnity contained in Section 11(d), Tenant shall defend, indemnify, and hold

 

22

--------------------------------------------------------------------------------


 

harmless Landlord and its representatives and agents from and against any and
all claims, demands, liabilities, causes of action, suits, judgments, damages
and expenses (including reasonable attorneys’ fees and cost of clean up and
remediation) arising from Tenant’s failure to comply with the provisions of this
Section 25(x).  This indemnity provision shall survive termination or expiration
of this Lease.  Landlord shall be solely responsible for the remediation of any
Hazardous Materials brought onto the Project by Landlord, its agents or
employees in violation of applicable Laws and Landlord shall indemnify, defend
and hold Tenant harmless from and against any and all claims, demands,
liabilities, causes of action, suits, judgments, damages and expenses (including
reasonable attorneys’ fees) for the costs of any such remediation.  Landlord
shall use good faith efforts not to place or use or permit any agent or employee
to place or use any Hazardous Materials in violation of applicable Laws in or
about the Premises during the Term of this Lease.

 

(y)           Parking.  Tenant and Tenant Parties shall be entitled to the
exclusive use of the parking area on the Project associated with the Building
(the “Parking Area”) during the Term subject to such terms, conditions and
regulations as are from time to time applicable to the Parking Area.  Landlord
shall not be responsible for enforcing Tenant’s parking rights against any third
parties.

 

Tenant shall at all times comply with all Laws respecting the use of the Parking
Area.  Landlord reserves the right to adopt, modify, and enforce reasonable
rules and regulations governing the use of the Parking Area from time to time.
 Landlord may refuse to permit any person who violates such rules and
regulations to park in the Parking Area, and any violation of the rules and
regulations shall subject the car to removal from the Parking Area.

 

All motor vehicles (including all contents thereof) shall be parked in the
Parking Area at the sole risk of Tenant and each other Tenant Party, it being
expressly agreed and understood Landlord has no duty to insure any of said motor
vehicles (including the contents thereof), and Landlord is not responsible for
the protection and security of such vehicles.  Notwithstanding anything to the
contrary contained in this Lease, Landlord shall have no liability whatsoever
for any property damage or loss which might occur on the Parking Area or as a
result of or in connection with the parking of motor vehicles in any of the
parking spaces.

 

(z)           List of Exhibits.  All exhibits and attachments attached hereto
are incorporated herein by this reference.

 

 

Exhibit A -

Intentionally Omitted

 

Exhibit B -

Description of the Land

 

Exhibit C -

Building Rules and Regulations

 

Exhibit D -

Tenant Finish-Work

 

Exhibit E -

Form of Tenant Estoppel Certificate

 

(aa)         Consent and Approval Standards.  Whenever the consent, permission
or approval of either Landlord or Tenant is required or provided by the terms of
the Lease, the giving of such consent, permission or approval shall not be
unreasonably withheld, conditioned or delayed except as otherwise provided in
this Lease.  Whenever Landlord is permitted to exercise its discretion, such
discretion shall be reasonable except as otherwise provided in this Lease.

 

(bb)        Damages.  Notwithstanding any other provisions of this Lease to the
contrary, Landlord and Tenant agree that whenever in this Lease one party is
required to pay the costs and expenses of or damages incurred by the other party
in connection with a violation of the terms of this Lease, (i) costs and
expenses shall mean the actual, reasonable and verifiable costs and expenses
incurred by the party seeking recovery; and (ii) damages shall mean actual,
direct damages incurred by the party seeking recovery, and such term shall
expressly exclude consequential, indirect or punitive damages except in
connection with Tenant’s obligations under Sections 22 and 25(x) and Landlord’s
obligations under Section 25(x).  Within thirty (30) days following Tenant’s
written inquiry as to whether Landlord has leased the Premises to a succeeding
tenant, Landlord shall so notify Tenant in writing.

 

23

--------------------------------------------------------------------------------


 

(cc)         Compliance With Laws.  Except as otherwise set forth herein,
Landlord agrees to comply with all Laws of general applicability to the Premises
with respect to those matters that are Landlord’s responsibility under this
Lease, except those requirements related to Tenant’s specific use or occupancy
of the Premises or Tenant’s improvements to the Premises.

 

26.          Renewal Option.  Provided no Event of Default exists and Tenant is
occupying at least fifty percent (50%) of the Premises at the time of such
election, Tenant may renew this Lease for two consecutive additional periods of
five years each, by delivering written notice of the exercise thereof to
Landlord not earlier than 24 months nor later than 12 months before the
expiration of the Term.  The Basic Rent payable for each month during such
extended Term shall be 95% of the prevailing rental rate (the “Prevailing Rental
Rate”), at the commencement of such extended Term, for new leases and/or
renewals of comparable buildings in the vicinity of the Building of equivalent
quality, size, configuration, utility and location, with the length of the
extended Term, the credit standing of Tenant and all economic terms and
conditions to be taken into account.  Within thirty (30) days after receipt of
Tenant’s notice to renew, Landlord shall deliver to Tenant written notice of the
Prevailing Rental Rate.  If Tenant disagrees with Landlord’s determination of
the Prevailing Rental Rate, then Tenant may, but only within 10 business days
after receipt of Landlord’s notice, require by written notice to Landlord that
the determination of the Prevailing Rental Rate be made by brokers, taking into
account the requirements of this Section 26; provided that Tenant’s failure to
deliver such notice within such 10 business day period shall be deemed to be
Tenant’s acceptance of Landlord’s determination of the Prevailing Rental Rate. 
If Tenant timely delivers such notice, then, within 10 days after such delivery,
each party shall select one qualified commercial real estate broker with at
least 10 years experience in the leasing of similar buildings in the city or
submarket in which the Premises are located.  If Landlord or Tenant fails to
select its broker within such 10-day period, then Landlord or Tenant may
petition the then presiding judge of the Superior Court of the State of
California for Los Angeles, County to appoint such broker, subject to the
criteria set forth in this Section 26, or if he or she refuses to act, either
party may petition any judge having jurisdiction over Landlord and Tenant to
appoint such broker.  Each broker shall deliver its written determination of the
Prevailing Rental Rate, taking into account the requirements of this Section 26,
to the other broker within 20 days after such broker’s retention.  In the event
the determinations of the two brokers differ and, after good faith efforts over
the succeeding 20 day period, they cannot mutually agree, the brokers shall,
within 10 days thereafter, appoint a neutral third broker with the
qualifications specified above and deliver their respective determinations to
such third broker.  If the two brokers fail to select the third broker within
such 10-day period, then Landlord or Tenant may petition the then presiding
judge of the Superior Court of the State of California, for Los Angeles County
to appoint such broker subject to the criteria set forth in this Section 26, or
if he or she refuses to act, either party may petition any judge having
jurisdiction over the Landlord and Tenant to appoint such broker.  Within 5 days
after its appointment, the third broker shall choose either the determination of
Landlord’s broker or Tenant’s broker and such choice of the third broker shall
be final and binding on Landlord and Tenant.  Each party shall pay the costs of
its real estate broker.  The parties shall equally share the costs of any third
broker.  Following the determination of the Prevailing Rental Rate, Landlord and
Tenant shall execute an amendment to this Lease extending the Term on the same
terms provided in this Lease, except as follows:

 

1.             Basic Rent shall be adjusted to 95% of the Prevailing Rental
Rate; and

 

2.             Tenant shall have no further renewal option unless expressly
granted in this Lease.

 

Tenant’s rights under this Section 26 shall terminate if (i) this Lease or
Tenant’s right to possession of the Premises is terminated, (ii) Tenant assigns
any of its interest in this Lease or sublets more than fifty percent (50%) of
the Premises, (iii) Tenant fails to timely exercise its option under this
Section 26, time being of the essence with respect to Tenant’s exercise thereof,
or (iv) Landlord determines, in its sole but reasonable discretion, that Tenant
is not financially capable of making rent payments under this Lease.

 

27.          Right to Terminate.  Provided no Event of Default exists as of the
date of Tenant’s delivery of the “Termination Notice” (as defined below) and as
of the “Tenant Termination Date” (as defined below), Tenant shall have the one
time right to terminate this Lease effective as of February 28, 2012 (the
“Tenant Termination Date”), provided that (i) Landlord receives written notice
from Tenant on or before March 1, 2011 stating that Tenant elects to terminate
this Lease pursuant to the terms and conditions of this Section 27 (the
“Termination Notice”), and (ii) concurrently with the delivery of the
Termination Notice, Landlord receives from Tenant the “Termination Fee” (as
defined below).  The “Termination Fee” shall be an amount equal to $1,193,367.60
plus the unamortized portion as

 

24

--------------------------------------------------------------------------------


 

of the Termination Date of the Construction Allowance and leasing commissions
paid to Landlord’s broker and Tenant’s broker, amortized on a straight-line
basis over the Term of the Lease without interest.  The Termination Fee shall be
consideration for and a condition precedent to such early termination.  Provided
that Tenant terminates this Lease pursuant to the terms of this Section 27, then
this Lease shall automatically terminate and be of no further force or effect
and Landlord and Tenant shall be relieved of their respective obligations under
this Lease as of the Tenant Termination Date, except those obligations set forth
in this Lease which specifically survive the expiration or earlier termination
of this Lease, including, without limitation, the payment by Tenant of all
amounts owed by Tenant under this Lease, up to and including the Tenant
Termination Date.  If Tenant fails to comply with the requirements of this
Section 27, including the failure to pay the “Termination Fee”, which failure
shall include but not be limited to Tenant’s check being returned by the bank
for any reason whatsoever, such failure shall serve to nullify the terms and
conditions of this provision, in which case this Lease shall continue in full
force and effect for the remainder of the Term.

 

25

--------------------------------------------------------------------------------


 

LANDLORD AND TENANT EXPRESSLY DISCLAIM ANY IMPLIED WARRANTY THAT THE PREMISES
ARE SUITABLE FOR TENANT’S INTENDED COMMERCIAL PURPOSE, AND TENANT’S OBLIGATION
TO PAY RENT HEREUNDER IS NOT DEPENDENT UPON THE CONDITION OF THE PREMISES OR THE
PERFORMANCE BY LANDLORD OF ITS OBLIGATIONS HEREUNDER, AND, EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED HEREIN, TENANT SHALL CONTINUE TO PAY THE RENT, WITHOUT
ABATEMENT, DEMAND, SETOFF OR DEDUCTION, NOTWITHSTANDING ANY BREACH BY LANDLORD
OF ITS DUTIES OR OBLIGATIONS HEREUNDER, WHETHER EXPRESS OR IMPLIED.

 

This Lease is executed on the respective dates set forth below, but for
reference purposes, this Lease shall be dated as of the date first above
written.  If the execution date is left blank, this Lease shall be deemed
executed as of the date first written above.

 

LANDLORD:

WHMNY REAL ESTATE LIMITED PARTNERSHIP, a

 

Delaware limited partnership

 

 

 

By:

WHMNY Gen-Par, Inc., a Delaware corporation, its general partner

 

 

 

 

 

 

By:

/s/ Nancy M. Haag

 

 

Name:

Nancy M. Haag

 

 

Title:

Assistant Vice President

 

 

Execution Date:

October 14, 2005

 

 

TENANT:

EARTHLINK, INC., a Delaware corporation

 

 

 

 

 

By:

/s/ Kevin M. Dotts

 

Name:

Kevin M. Dotts

 

Title:

Executive Vice President, Chief Financial Officer

 

Execution Date:

October 11, 2005

 

26

--------------------------------------------------------------------------------